ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

EXCEPTIONS PRELIMINAIRES

ARRET DU 11 JUIN 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 11 JUNE 1998
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 275

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Preliminary Objections, Judgment, 1 C.J. Reports 1998, p. 275

 

N° de vente:
ISSN 0074-4441 Sales number 708

ISBN 92-1-070772-9

 

 

 
1998
11 juin
Rôle général
n° 94

275

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

11 juin 1998

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

EXCEPTIONS PRÉLIMINAIRES

1) Clause facultative (paragraphe 2 de l'article 36 du Statut) — Remise de
la déclaration au Secrétaire général des Nations Unies (paragraphe 4 de l’ar-
ticle 36 du Statut) — Transmission par le Secrétaire général d'une copie aux
Etats parties au Statut — Intervalle entre la remise de la déclaration et le dépôt
de la requête — Abus allégué du système de la clause facultative — Date à
laquelle est établi le lien consensuel en vertu du paragraphe 2 de l'article 36 du
Statut — Autorité de la chose jugée — Article 59 du Statut.

Articles 16, 24 et 78 de la convention de Vienne sur le droit des traités.

Retrait des déclarations d'acceptation de la juridiction obligatoire — Délai
raisonnable — Question de savoir si un tel délai est requis dans le cas de remise
des déclarations.

Question de savoir si un Etat ayant souscrit à la clause facultative et déposé
peu de temps après une requête a l'obligation d'informer l'Etat défendeur poten-
tiel — Principe de la bonne foi.

Condition de réciprocité — Réserve ratione temporis.

2) Obligation alléguée de recourir exclusivement à des mécanismes bilaté-
raux — Estoppel — Principe de la bonne foi — Règle pacta sunt servanda —
Question de savoir si l'épuisement des négociations diplomatiques est un préa-
lable à la saisine de la Cour.

3) Question de savoir si la commission du bassin du lac Tchad possède une
compétence exclusive en matière de règlement de différends de frontières —
Accords ou organismes au sens de l'article 52 de la Charte des Nations Unies —
Estoppel — Allégation selon laquelle la Cour devrait refuser de statuer au fond
sur des conclusions pour des raisons d'opportunité judiciaire.

4) Frontière se terminant sur un tripoint dans le lac Tchad — Incidence pos-
sible sur les intérêts juridiques d'Etats tiers.

4
276 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

5) Question relative à l'existence d'un différend de frontière — Détermina-
tion de l'existence d’un différend.

6) Exposé des faits dans une requête — Exigences du paragraphe 2 de l’ar-
ticle 38 du Règlement — Sens du mot « succinct».

7) Détermination du titre sur une presqu'île préalablement à une délimitation
maritime — Pouvoir discrétionnaire de la Cour relativement à l'ordre dans
lequel elle entend régler les questions portées devant elle — Absence alléguée
d'efforts suffisants des Parties pour effectuer une délimitation par voie d'accord
conformément au droit international — Saisine sur la base de déclarations faites
en vertu du paragraphe 2 de l'article 36 du Statut — Caractère suffisamment
précisé d’un différend.

8) Délimitation maritime mettant éventuellement en cause les droits et inté-
rêts d'Etats tiers — Question de savoir si l'exception soulevée présente un carac-
tère exclusivement préliminaire (paragraphe 7 de l'article 79 du Règlement).

ARRÊT

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HiGGins, MM. PARRA-
ARANGUREN, KoolJMANS, REZEK, juges; MM. MBAYE, AJIBOLA, juges
ad hoc; M. VALENCIA-OSsPINA, greffier.

En l'affaire de la frontière terrestre et maritime entre le Cameroun et le
Nigéria,

entre
la République du Cameroun,
représentée par

S. Exc. M. Laurent Esso, ministre de la justice, garde des sceaux,

comme agent;

M. Douala Moutomé, avocat au barreau du Cameroun, ancien ministre,

M. Maurice Kamto, professeur à l’Université de Yaoundé IJ, avocat au bar-
reau de Paris,

M. Peter Ntamark, doyen, professeur de droit à la faculté de droit et de
science politique de l’Université de Yaoundé I, Barrister-at-Law, membre
de l’Inner Temple,

comme coagents;

S. Exc. M. Joseph Owona, ministre de la jeunesse et des sports,

M. Joseph-Marie Bipoun Woum, professeur à l’Université de Yaoundé IT,
ancien ministre,

comme conseillers spéciaux ;

M. Alain Pellet, professeur à l’Univérsité de Paris X-Nanterre et à l’Institut
d’études politiques de Paris,

comme agent adjoint, conseil et avocat;

M. Michel Aurillac, avocat 4 la cour, conseiller d’Etat honoraire, ancien mi-
nistre,
277 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M. Jean-Pierre Cot, professeur à l’Université de Paris I (Panthéon-Sor-
bonne), vice-président du Parlement européen, avocat aux barreaux de
Paris et de Bruxelles, ancien ministre,

M. Keith Highet, conseil en droit international, vice-président du comité juri-
dique interaméricain de l'Organisation des Etats américains,

M. Malcolm N. Shaw, Barrister-at-Law, professeur de droit international à
la faculté de droit de l’Université de Leicester, titulaire de la chaire sir
Robert Jennings,

M. Bruno Simma, professeur à l’Université de Munich,

sir Ian Sinclair, K.C.M.G., Q.C., Barrister-at-Law,

M. Christian Tomuschat, professeur à l’Université de Berlin,

comme conseils et avocats;

S. Exc. M. Pascal Biloa Tang, ambassadeur du Cameroun en France,

S. Exc. M™* Isabelle Bassong, ambassadeur du Cameroun auprès des Etats
membres du Benelux,

S. Exc. M. Martin Belinga Eboutou, ambassadeur, représentant permanent
du Cameroun auprès de l'Organisation des Nations Unies,

M. Pierre Semengue, général de corps d’armée, chef d’état-major général des
armées,

M. Robert Akamba, administrateur civil principal, chargé de mission au
secrétariat général de la présidence de la République,

M. Etienne Ateba, ministre-conseiller, chargé d’affaires par intérim à l’ambas-
sade du Cameroun, La Haye,

M. Ernest Bodo Abanda, directeur du cadastre, membre de la commission
nationale des frontières du Cameroun,

M. Ngolle Philip Ngwesse, directeur au ministère de l’administration territo-
riale,

M. Thomas Fozein Kwanke, conseiller des affaires étrangères, sous-directeur
au ministère des relations extérieures,

M. Jean Gateaud, ingénieur général géographe,

M. Bienvenu Obelabout, directeur d'administration centrale au secrétariat
général de la présidence de la République,

M. Marc Sassen, avocat et conseil juridique, La Haye,

M. Joseph Tjop, consultant à la société d’avocats Mignard, Teitgen, Grisoni
et associés, chargé d’enseignement et de recherche à l’Université de
Paris X-Nanterre,

M. Songola Oudini, directeur d'administration centrale au secrétariat général
de la présidence de la République,

comme conseillers ;
M”* Florence Kollo, traducteur-interprète principal,
comme traducteur-interprète ;

M. Pierre Bodeau, attaché temporaire d’enseignement et de recherche à
l’Université de Paris X-Nanterre,

M. Olivier Corten, maitre de conférences à la faculté de droit de l’Université
libre de Bruxelles,

M. Daniel Khan, assistant à l’Université de Munich,

M. Jean-Marc Thouvenin, maître de conférences à l’Université du Maine et
à l’Institut d’études politiques de Paris,

comme assistants de recherche;
278 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M. Guy Roger Eba’a,
M. Daniel Nfan Bile,

comme responsables de la communication;

M”™* René Bakker,
M”* Florence Jovis,
M”™* Mireille Jung,

comme secrétaires,
et

la République fédérale du Nigéria,
représentée par
S. Exc. Phonorable Alhaji Abdullahi Ibrahim, OFR, SAN, Attorney-General
de la Fédération et ministre de la justice,

comme agent;

Le chef Richard Akinjide, SAN, FCIArb, ancien ministre, membre des bar-
reaux d’Angleterre et de Gambie,

comme coagent;

M. Ian Brownlie, C.B.E., Q.C., F.B.A., professeur de droit international
public à l’Université d’Oxford, titulaire de la chaire Chichele, membre de
la Commission du droit international, membre du barreau d'Angleterre,

sir Arthur Watts, K.C.M.G., Q.C., membre du barreau d'Angleterre,

M. James Crawford, S.C., professeur de droit international à l’Université de
Cambridge, titulaire de la chaire Whewell, membre de la Commission du
droit international, membre du barreau d’ Australie,

comme conseils et avocats;

M. Timothy H. Daniel, associé, cabinet D. J. Freeman de la City de Londres,

M. Alan Perry, associé, cabinet D. J. Freeman de la City de Londres,

M. David Lerer, Solicitor, cabinet D. J. Freeman de la City de Londres,

M. Christopher Hackford, Solicitor, cabinet D. J. Freeman de la City de
Londres,

Mr Louise Cox, Solicitor stagiaire, cabinet D. J. Freeman de la City de
Londres,

comme Solicitors;

M. A. H. Yadudu, professeur, conseiller spécial du chef de l'Etat pour les
questions juridiques,

M. A. Oye Cukwurah, professeur, membre de la commission nationale des
frontières, Abuja,

M. I. A. Ayua, professeur, directeur général, NIALS,

M. L. S. Ajiborisha, général de brigade, directeur des opérations, DHQ,

M”™® Stella Omiyi, directeur, direction du droit international et comparé,
ministére fédéral de la justice,

M. K. Mohammed, directeur de la recherche et de l’analyse, Présidence,

M. Jalal A. Arabi, conseiller juridique du secrétaire du gouvernement de la
Fédération,

M. M. M. Kida, sous-directeur, ministère des affaires étrangères,

M. Alhaji A. A. Adisa, adjoint du directeur général du service cartogra-
phique de la Fédération, Abuja,

M. P. M. Mann, chargé d’affaires à l'ambassade du Nigéria, La Haye,
279 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

M V. Okwecheme, conseiller à l'ambassade du Nigéria, La Haye,

M. Amuzuei, conseiller à l'ambassade du Nigéria, La Haye,

M. Clive Schofield, cartographe, unité de recherche sur les frontières inter-
nationales, Université de Durham,

M. Arthur Corner, cartographe, Université de Durham,

M”* Michelle Burgoine, assistant pour les techniques de l’information,

comme conseillers ;
M”™* Coralie Ayad, cabinet D. J. Freeman de la City de Londres,
comme secrétaire,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 29 mars 1994, le Gouvernement de la République du Cameroun
(dénommée ci-après le «Cameroun») a déposé au Greffe de la Cour une
requête introductive d’instance contre le Gouvernement de la République fédé-
rale du Nigéria (dénommée ci-après le « Nigéria») au sujet d’un différend pré-
senté comme «port[ant] essentiellement sur la question de la souveraineté sur la
presqu'île de Bakassi». Le Cameroun exposait en outre dans sa requête que la
«délimitation [de la frontière maritime entre les deux Etats] est demeurée par-
tielle et [que] les deux parties n’ont pas pu, malgré de nombreuses tentatives, se
mettre d’accord pour la compléter». Il priait en conséquence la Cour, «[aJfin
d'éviter de nouveaux incidents entre les deux pays, ... de bien vouloir détermi-
ner le tracé de la frontiére maritime entre les deux Etats au-dela de celui qui
avait été fixé en 1975». La requéte invoquait, pour fonder la compétence de la
Cour, les déclarations par lesquelles les deux Parties ont accepté la juridiction
de la Cour au titre du paragraphe 2 de Particle 36 du Statut de la Cour.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement du Nigéria par le greffier.

3. Le 6 juin 1994, le Cameroun a déposé au Greffe une requête additionnelle
«aux fins d’élargissement de l’objet du différend» à un autre différend décrit
dans cette requête additionnelle comme «port{ant] essentiellement sur la ques-
tion de la souveraineté sur une partie du territoire camerounais dans la zone du
lac Tchad». Le Cameroun demandait également à la Cour, dans sa requête
additionnelle, de «préciser définitivement» la frontière entre les deux Etats du
lac Tchad à la mer, et la priait de joindre les deux requêtes et «d’examiner
l’ensemble en une seule et même instance». La requête additionnelle se référait,
pour fonder la compétence de la Cour, à la «base de ... compétence ... déjà ...
indiquée» dans la requête introductive d’instance du 29 mars 1994.

4. Le 7 juin 1994, le greffier a communiqué la requête additionnelle au Gou-
vernement du Nigéria.

5. Lors d’une réunion que le président de la Cour a tenue avec les représen-
tants des Parties le 14 juin 1994, l’agent du Nigéria a déclaré ne pas voir
d’objection à ce que la requête additionnelle soit traitée, ainsi que le Cameroun
en avait exprimé le souhait, comme un amendement à la requête initiale, de
sorte que la Cour puisse examiner l’ensemble en une seule et même instance.
Par une ordonnance en date du 16 juin 1994, la Cour a indiqué qu’elle ne voyait
pas elle-même d’objection à ce qu’il soit ainsi procédé, et a fixé respectivement

8
280 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

au 16 mars 1995 et au 18 décembre 1995 les dates d’expiration des délais pour
le dépôt du mémoire du Cameroun et du contre-mémoire du Nigéria.

6. Conformément au paragraphe 3 de l’article 40 du Statut, tous les Etats
admis à ester devant la Cour ont été informés de la requête.

7. Le Cameroun a dûment déposé son mémoire dans le délai prescrit dans
lordonnance de la Cour en date du 16 juin 1994.

8. Dans le délai fixé pour le dépôt de son contre-mémoire, le Nigéria a
déposé des exceptions préliminaires à la compétence de la Cour et à la receva-
bilité de la requête. En conséquence, par une ordonnance en date du 10 janvier
1996, le président de la Cour, constatant qu’en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement la procédure sur le fond était suspendue,
a fixé au 15 mai 1996 la date d’expiration du délai dans lequel le Cameroun
pourrait présenter un exposé écrit contenant ses observations et conclusions sur
les exceptions préliminaires.

Le Cameroun a déposé un tel exposé dans le délai ainsi prescrit, et l’affaire
s’est trouvée en état pour ce qui est des exceptions préliminaires.

9. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’affaire: le Cameroun a désigné M. Kéba Mbaye, et le Nigéria M. Bola
Ajibola.

10. Par une lettre datée du 10 février 1996 et reçue au Greffe le 12 février
1996, le Cameroun a présenté une demande en indication de mesures conser-
vatoires en vertu de l’article 41 du Statut. Par une ordonnance en date du
15 mars 1996, la Cour, après avoir entendu les Parties, a indiqué certaines
mesures conservatoires.

11. Par diverses communications, le Cameroun a souligné auprès de la Cour
toute l’importance qu’il attachait à un règlement rapide de l'affaire; il a en
outre déposé, sous le couvert d’une lettre datée du 9 avril 1997, un document
avec annexes intitulé «Mémorandum de la République du Cameroun sur la
procédure». Le Nigéria a fait connaître ses vues sur cette dernière communica-
tion dans une lettre datée du 13 mai 1997.

12. Par une lettre datée du 2 février 1998, le Nigéria a demandé à produire
un volume de documents intitulé «Documents supplémentaires (Procès-ver-
baux de la commission du bassin du lac Tchad)». Par une lettre datée du
16 février 1998, ’agent du Cameroun a indiqué que le Cameroun ne s’opposait
pas à la production de ces documents. La Cour en a accepté la présentation
conformément au paragraphe 1 de Particle 56 de son Règlement.

13. Par une lettre datée du 11 février 1998, ’agent du Cameroun a demandé
à produire certains «documents nouveaux relatifs aux événements qui se sont
produits depuis le dépôt du mémoire» du Cameroun et a prié «en outre la
Cour de bien vouloir considérer les annexes au [mémorandum d’avril 1997]
comme parties intégrantes de la présente procédure». Après examen des vues
exprimées par le Nigéria dans sa lettre susmentionnée du 13 mai 1997 (voir para-
graphe 11 ci-dessus) et dans sa lettre du 24 février 1998, la Cour a accepté la
production de ces documents conformément aux dispositions de l’article 56 de
son Règlement. ,

14. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé de rendre accessibles au public, à l'ouverture de la procédure orale, les
exceptions préliminaires du Nigéria et l'exposé écrit contenant les observations
et conclusions du Cameroun sur ces exceptions, ainsi que les documents qui
étaient joints à ces pièces.

9
281

FRONTIERE TERRESTRE ET MARITIME (ARRET)

15. Des audiences publiques ont été tenues entre le 2 et le 11 mars 1998, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Nigéria: S. Exc. l'honorable Alhaji Abdullahi Ibrahim,

M. Richard Akinjide,
M. Ian Brownlie,

sir Arthur Watts,

M. James Crawford.

Pour le Cameroun: S. Exc. M. Laurent Esso,

10

. Douala Moutomé,

. Maurice Kamto,
Peter Ntamark,
Joseph-Marie Bipoun Woum,
. Alain Pellet,

. Michel Aurillac,

. Jean-Pierre Cot,

. Keith Highet,

. Malcolm N. Shaw,

. Bruno Simma,

sir Ian Sinclair,

M. Christian Tomuschat.

Zeeeeeeeee

A l'audience, un membre de la Cour a posé aux Parties une question a
laquelle il a été répondu par écrit, après la clôture de la procédure orale.

%

16. Dans la requête, les demandes ci-après ont été formulées par le Cameroun:

«Sur la base de l’exposé des faits et des moyens juridiques qui précèdent,

la République du Cameroun, tout en se réservant le droit de compléter,
d’amender ou de modifier la présente requête pendant la suite de la pro-
cédure et de présenter à la Cour une demande en indication de mesures
conservatoires si celles-ci se révélaient nécessaires, prie la Cour de dire et
juger:

a)

b)

c)

d)

que la souveraineté sur la presqu'île de Bakassi est camerounaise, en
vertu du droit international, et que cette presqu'île fait partie inté-
grante du territoire de la République du Cameroun;

que la République fédérale du Nigéria a violé et viole le principe fon-
damental du respect des frontières héritées de la colonisation (uti
possidetis juris) ;

que, en utilisant la force contre la République du Cameroun, la
République fédérale du Nigéria a violé et viole ses obligations en
vertu du droit international conventionnel et coutumier ;

que la République fédérale du Nigéria, en occupant militairement la
presqu'île camerounaise de Bakassi, a violé et viole les obligations
qui lui incombent en vertu du droit conventionnel et coutumier ;

que, vu ces violations des obligations juridiques susvisées, la Répu-
blique fédérale du Nigéria a le devoir exprès de mettre fin à sa pré-
sence militaire sur le territoire camerounais, et d’évacuer sans délai
et sans condition ses troupes de la presqu'île camerounaise de
Bakassi;
282

11

e’)

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés sub litterae a), b), c),
d) ete) ci-dessus;

e”) qu’en conséquence une réparation d’un montant à déterminer par

Î)

la Cour est due par la République fédérale du Nigéria à la République
du Cameroun pour les préjudices matériels et moraux subis par
celle-ci, la République du Cameroun se réservant d'introduire de-
vant la Cour une évaluation précise des dommages provoqués par la
République fédérale du Nigéria.

Afin d’éviter la survenance de tout différend entre les deux Etats rela-
tivement à leur frontière maritime, la République du Cameroun prie la
Cour de procéder au prolongement du tracé de sa frontière maritime
avec la République fédérale du Nigéria jusqu’à la limite des zones
maritimes que le droit international place sous leur juridiction respec-
tive.»

17. Dans la requête additionnelle, les demandes ci-après ont été formulées
par le Cameroun:

«Sur la base de exposé des faits et des moyens juridiques qui précèdent
et sous toutes les réserves formulées au paragraphe 20 de sa requête du
29 mars 1994, la République du Cameroun prie la Cour de dire et juger:

a)

b)

c)

d)

e)

f)

que la souveraineté sur la parcelle litigieuse dans la zone du lac Tchad
est camerounaise en vertu du droit international, et que cette parcelle
fait partie intégrante du territoire de la République du Cameroun;
que la République fédérale du Nigéria a violé et viole le principe fon-
damental du respect des frontiéres héritées de la colonisation (uti pos-
sidetis juris) ainsi que ses engagements juridiques récents relativement
a la démarcation des frontiéres dans le lac Tchad;

que la République fédérale du Nigéria, en occupant avec l’appui de ses
forces de sécurité des parcelles du territoire camerounais dans la zone
du lac Tchad, a violé et viole ses obligations en vertu du droit conven-
tionnel et coutumier ;

que, vu les obligations juridiques susvisées, la République fédérale du
Nigéria a le devoir exprès d’évacuer sans délai et sans conditions ses
troupes du territoire camerounais dans la zone du lac Tchad;

que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés aux sous-para-
graphes a), b), c) et d) ci-dessus;

qu’en conséquence une réparation d’un montant à déterminer par la
Cour est due par la République fédérale du Nigéria à la République
du Cameroun pour les préjudices matériels et moraux subis par
celle-ci, la République du Cameroun se réservant d’introduire de-
vant la Cour une évaluation précise des dommages provoqués par la
République fédérale du Nigéria.

Que vu les incursions répétées des populations et des forces armées
nigérianes en territoire camerounais tout le long de la frontière entre
les deux pays, les incidents graves et répétés qui s’ensuivent, et l’atti-
tude instable et réversible de la République fédérale du Nigéria relati-
vement aux instruments juridiques définissant la frontière entre les
283

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

deux pays et au tracé exact de cette frontière, la République du Came-
roun prie respectueusement la Cour de bien vouloir préciser définiti-
vement la frontière entre elle et la République fédérale du Nigéria du
lac Tchad à la mer.»

18. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement du Cameroun,
dans le mémoire:

12

«La République du Cameroun a Phonneur de conclure à ce qu’il plaise

à la Cour internationale de Justice de dire et juger:

a)

b)

c)

Que la frontière lacustre et terrestre entre le Cameroun et le Nigéria
suit le tracé suivant:

— du point de longitude 14° 04’ 59” 9999 à l’est de Greenwich et de
latitude de 13° 050’ 00” 0001, nord, elle passe ensuite par le point
situé à 14° 12’ 11” 7 de longitude est et 12° 32’ 17” 4 de latitude
nord;

— de ce point, elle suit le tracé fixé par la déclaration franco-bri-
tannique du 10 juillet 1919, tel que précisé par les alinéas 3 à 60
de la déclaration Thomson-Marchand confirmée par l'échange
de lettres du 9 janvier 1931, jusqu’au «pic assez proéminent»
décrit par cette dernière disposition et connu sous le nom usuel
de «mont Kombon»;

— du mont Kombon, la frontière se dirige ensuite vers la «borne
64» visée au paragraphe 12 de l'accord germano-britannique
d’Obokum du 12 avril 1913 et suit, dans ce secteur, le tracé décrit
à la section 6 (1) du Nigeria (Protectorate and Cameroons)
Order in Council britannique du 2 août 1946;

— de la «borne 64» elle suit le tracé décrit par les paragraphes 13 a
21 de Paccord d’Obokum du 12 avril 1913 jusqu’à la borne 114
sur la Cross River;

— de ce point, jusqu’à l'intersection de la ligne droite joignant
Bakassi Point à King Point et du centre du chenal navigable de
l'Akwayafé, la frontière est déterminée par les paragraphes 16 à
21 de l’accord germano-britannique du 11 mars 1913.

Que, dès lors, notamment, la souveraineté sur la presqu'île de Bakassi
d’une part et sur la parcelle litigieuse occupée par le Nigéria dans la
zone du lac Tchad d'autre part, en particulier sur Darak et sa région,
est camerounaise.

Que la limite des zones maritimes relevant respectivement de la
République du Cameroun et de ia République fédérale du Nigéria
suit le tracé suivant:

— de l’intersection de la ligne droite joignant Bakassi Point à King
Point et du centre du chenal navigable de l’Akwayafé jusqu’au
«point 12», cette limite est déterminée par la «ligne de compromis »
reportée sur la carte de l’amirauté britannique n° 3343 par les chefs
d’Etat des deux pays le 4 avril 1971 (déclaration de Yaoundé) et, de
ce «point 12» jusqu'au «point G» par la déclaration signée à
Maroua le 1* juin 1975;
284

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

— du point G, cette limite s’infléchit ensuite vers le sud-ouest dans la
direction indiquée par les points G, H, I, J, K représentés sur le
croquis figurant à la page 556 du présent mémoire et qui répond à
Pexigence d’une solution équitable, jusqu’à la limite extérieure des
zones maritimes que le droit international place sous la juridiction
respective des deux Parties.

d) Qu’en contestant les tracés de la frontière définie ci-dessus sub litte-
rae a) et c) la République fédérale du Nigéria a violé et viole le prin-
cipe fondamental du respect des frontières héritées de la colonisation
(uti possidetis juris) ainsi que ses engagements juridiques relative-
ment à la démarcation des frontières dans le lac Tchad et a la déli-
mitation terrestre et maritime.

e) Qu'en utilisant la force contre la République du Cameroun, et, en par-
ticulier, en occupant militairement des parcelles du territoire camerou-
nais dans la zone du lac Tchad et la péninsule camerounaise de Bakassi,
en procédant a des incursions répétées, tant civiles que militaires, tout
le long de la frontiére entre les deux pays, la République fédérale du
Nigéria a violé et viole ses obligations en vertu du droit international
conventionnel et coutumier.

f) Que la République fédérale du Nigéria a le devoir exprès de mettre fin
a sa présence tant civile que militaire sur le territoire camerounais et, en
particulier, d’évacuer sans délai et sans conditions ses troupes de la
zone occupée du lac Tchad et de la péninsule camerounaise de Bakassi
et de s’abstenir de tels faits à l’avenir.

g) Que la responsabilité de la République fédérale du Nigéria est engagée
par les faits internationalement illicites exposés ci-dessus et précisés
dans le corps du présent mémoire.

h) Qu’en conséquence une réparation est due par la République fédérale
du Nigéria à la République du Cameroun pour les préjudices matériels
et moraux subis par celle-ci selon des modalités à fixer par la Cour.

La République du Cameroun a en outre l'honneur de prier la Cour de
bien vouloir l’autoriser à présenter une évaluation du montant de l’indem-
nité qui lui est due en réparation des préjudices qu’elle a subis en consé-
quence des faits internationalement illicites attribuables à la République
fédérale du Nigéria, dans une phase ultérieure de la procédure.

Les présentes conclusions sont soumises sous réserve de tous éléments de
fait et de droit et de toutes preuves qui viendraient à être soumis ultérieu-
rement ; la République du Cameroun se réserve le droit de les compléter ou
de les amender le cas échéant, conformément aux dispositions du Statut et
du Règlement de la Cour.»

Au nom du Gouvernement du Nigéria,

dans les exceptions préliminaires :

Première exception préliminaire :

13

«1) que le Cameroun, en déposant sa requête du 29 mars 1994, a violé son
obligation d’agir de bonne foi, a abusé du système institué par le para-
graphe 2 de l’article 36 du Statut, et n’a pas tenu compte de la condi-
tion de réciprocité prévue par le paragraphe 2 de l’article 36 du Statut,
285

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ainsi que des termes de la déclaration du Nigéria du 3 septembre
1965;

2) qu’en conséquence les conditions nécessaires pour autoriser le Came-
roun à invoquer sa déclaration en vertu du paragraphe 2 de l’ar-
ticle 36 comme fondement de la compétence de la Cour n’étaient pas
remplies lorsque la requête a été soumise;

3) que, partant, la Cour n’est pas compétente pour connaître de la
requête.»

Deuxième exception préliminaire:

«Pendant une période d’au moins vingt-quatre ans avant le dépôt de la
requête, les Parties ont, au cours des contacts et des entretiens qu’elles ont
eus régulièrement, accepté l’obligation de régler toutes les questions fron-
talières au moyen des mécanismes bilatéraux existants:

1) Cet ensemble de comportements communs constitue un accord impli-
cite de recourir exclusivement aux mécanismes bilatéraux existants et
de ne pas invoquer la compétence de la Cour.

2) À titre subsidiaire, dans ces circonstances, la République du Cameroun
est privée de son droit à invoquer la compétence de la Cour.»

Troisième exception préliminaire:

«Sans préjuger de ce qui sera décidé au sujet de la deuxième exception
préliminaire, le règlement des différends frontaliers dans la région du lac
Tchad relève de la compétence exclusive de la commission du bassin du lac
Tchad et que, dans ce contexte, les procédures de règlement prévues dans
le cadre de la commission sont obligatoires pour les Parties.

Le recours aux procédures de règlement des différends de la commission
du bassin du lac Tchad impliquait nécessairement, pour ce qui a trait aux
relations mutuelles entre le Nigéria et le Cameroun, que ne soit pas invo-
quée la compétence de la Cour en vertu du paragraphe 2 de l’article 36 en
ce qui concerne les questions relevant de la compétence exclusive de la
commission.»

Quatriéme exception préliminaire:

«La Cour ne devrait pas déterminer en l’espéce emplacement de la fron-
tière dans le lac Tchad dans la mesure où cette frontière constitue le tri-
point dans le lac ou est constituée par celui-ci. »

Cinquième exception préliminaire:

14

«1) Le Nigéria considère qu’il n’existe pas de différend concernant la
délimitation de la frontière en tant que telle sur toute sa longueur entre le
tripoint du lac Tchad et la mer, et notamment:

a) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle dans le lac Tchad, sans préjuger de la question du titre
sur Darak et les îles avoisinantes habitées par des Nigérians;

b) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre le tripoint du lac Tchad et le mont Kombon;

c) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre la borne frontière 64 sur la rivière Gamana et le
mont Kombon;

d) qu'il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre la borne frontière 64 sur la rivière Gamana et la
mer.
286 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

2) La présente exception préliminaire est présentée sans préjuger de la
question du titre du Nigéria sur la presqu'île de Bakassi. »
Sixième exception préliminaire :

«1) que la requête (et pour autant qu’ils sont pertinents l’amendement et
le mémoire) déposée par le Cameroun ne satisfait pas aux critères
exigés quant à l’exposé des faits sur lesquels elle se fonde, notamment
en ce qui concerne les dates, les circonstances et les lieux précis des
prétendus incursions et incidents imputés à des organes de l'Etat nigé-
rian;

2) que ces carences font qu’il est impossible

a) au Nigéria de connaitre, ainsi qu’il en a le droit, les circonstances
qui, selon le Cameroun, sont à l’origine de Pengagement de la res-
ponsabilité internationale du Nigéria et de obligation de réparation
qui en découle pour lui;

b) ala Cour de procéder 4 un examen judiciaire équitable et effectif
des questions de responsabilité étatique et de réparation soulevées
par le Cameroun et de se prononcer sur celles-ci;

3) et que, par conséquent, toutes les demandes concernant les questions
de responsabilité étatique et de réparation présentées par le Cameroun
dans ce contexte doivent être déclarées irrecevables. »

Septième exception préliminaire :
«Il n'existe pas de différend juridique concernant la délimitation de la

frontière maritime entre les deux Parties, qui se préterait actuellement à
une décision de la Cour, pour les motifs suivants:

1) il n’est pas possible de déterminer la frontière maritime avant de se pro-
noncer sur le titre concernant la presqu'île de Bakassi;

2) dans l’éventualité ot la question du titre concernant la presqu’ile de
Bakassi serait régiée, les demandes concernant les questions de délimi-
tation maritime ne seront pas recevables faute d’action suffisante des
Parties pour effectuer, sur un pied d’égalité, une délimitation «par voie
d’accord conformément au droit international.»

Huitième exception préliminaire:
«La question de la délimitation maritime met nécessairement en cause les
droits et les intérêts d'Etats tiers et la demande à ce sujet est irrecevable. »
Conclusions finales:

«Pour les motifs qu’elle a exposés, la République fédérale du Nigéria
prie la Cour de dire et juger:

qu’elle n’a pas compétence pour connaître des demandes formulées à
l'encontre de la République fédérale du Nigéria par la République du
Cameroun;

et/ou
que les demandes formulées à l'encontre de la République fédérale du
Nigéria par la République du Cameroun sont irrecevables dans la
mesure précisée dans les présentes exceptions préliminaires.»
Au nom du Gouvernement du Cameroun,

dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires:

15
28

7 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

«Pour les motifs exposés ..., la République du Cameroun prie la Cour
internationale de Justice de bien vouloir:

1) rejeter les exceptions préliminaires soulevées par la République fédérale
du Nigéria;

2) constater que, par ses déclarations formelles, celle-ci a accepté la com-
pétence de la Cour;

3) dire et juger:

— qu’elle a compétence pour se prononcer sur la requête formée par
le Cameroun le 29 mars 1994 et complétée par la requête addition-
nelle en date du 6 juin 1994 et

— que la requête ainsi consolidée est recevable;

4) compte dûment tenu de la nature particulière de cette affaire, qui porte
sur un différend afférent à la souveraineté territoriale du Cameroun et
crée des tensions graves entre les deux pays, fixer des délais pour la suite
de la procédure qui permettent l’examen au fond du litige à une date
aussi rapprochée que possible. » ‘

19. Dans la procédure orale, les conclusions ci-après ont été présentées par

les Parties:

Au nom du Gouvernement du Nigéria,
à l’audience du 9 mars 1998:

16

«[Plour les motifs qui ont été exposés par écrit ou oralement, le Nigéria
conclut:

Première exception préliminaire

1.1. Que le Cameroun, en déposant sa requête du 29 mars 1994, a violé
son obligation d’agir de bonne foi, a abusé du système institué par le para-
graphe 2 de l’article 36 du Statut et n’a pas tenu compte de la condition de
réciprocité prévue par le paragraphe 2 de l’article 36 du Statut, ainsi que
des termes de la déclaration du Nigéria du 3 septembre 1965;

1.2. Qu'en conséquence, les conditions nécessaires pour autoriser le
Cameroun à invoquer sa déclaration en vertu du paragraphe 2 de l’ar-
ticle 36 comme fondement de la compétence de la Cour n’étaient pas rem-
plies lorsque la requête a été soumise;

1.3. Que, partant, la Cour n’est pas compétente pour connaître de la
requête.

Deuxième exception préliminaire

2.1. Que, pendant une période d’au moins vingt-quatre ans avant le

dépôt de la requête, les Parties ont, au cours des contacts et des entretiens

qu’elles ont eus régulièrement, accepté l’obligation de régler toutes les
questions frontalières au moyen des mécanismes bilatéraux existants;

2.1.1. Que cet ensemble de comportements communs constitue un
accord implicite de recourir exclusivement aux mécanismes bila-
téraux existants et de ne pas invoquer la compétence de la Cour;

2.1.2. Qwa titre subsidiaire, dans ces circonstances, la République du
Cameroun est privée de son droit à invoquer la compétence de la
Cour.

Troisième exception préliminaire
3.1. Que, sans préjuger de ce qui sera décidé au sujet de la deuxième
288

17

FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

exception préliminaire, le règlement des différends frontaliers dans la
région du lac Tchad relève de la compétence exclusive de la commission du
bassin du lac Tchad et que, dans ce contexte, les procédures de règlement
prévues dans le cadre de la commission sont obligatoires pour les Parties;

3.2. Que le recours aux procédures de règlement des différends de la
commission du bassin du lac Tchad impliquait nécessairement, pour ce
qui a trait aux relations mutuelles entre le Nigéria et le Cameroun, que
ne soit pas invoquée la compétence de la Cour en vertu du paragraphe 2
de l’article 36 en ce qui concerne les questions relevant de la compétence
exclusive de la commission.

Quatrième exception préliminaire
4.1. Que la Cour ne devrait pas déterminer en l’espèce l'emplacement de

la frontière dans le lac Tchad dans la mesure où cette frontière constitue le
tripoint dans le lac ou est constituée par celui-ci.

Cinquième exception préliminaire
5.1. Que, sans préjuger de la question du titre du Nigéria sur la pres-
qu’île de Bakassi, il n’existe pas de différend concernant la délimitation de

la frontière en tant que telle sur toute sa longueur entre le tripoint du lac
Tchad et la mer, et notamment:

a) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle dans le lac Tchad, sans préjuger de la question du titre
sur Darak et les îles avoisinantes habitées par des Nigérians;

b) qu'il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre le tripoint du lac Tchad et le mont Kombon;

c) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre la borne frontière 64 sur la rivière Gamana et le
mont Kombon;

d) qu’il n’y a pas de différend concernant la délimitation de la frontière en
tant que telle entre la borne frontière 64 sur la rivière Gamana et la
mer.

Sixième exception préliminaire

6.1. Que la requête (et les pièces ultérieures dans la mesure où elles pou-
vaient être déposées) introduite par le Cameroun ne satisfait pas aux cri-
tères exigés quant à l’exposé des faits sur lesquels elle se fonde, notamment
en ce qui concerne les dates, les circonstances et les lieux précis des pré-
tendus incursions et incidents imputés à des organes de l'Etat nigérian;

6.2. Que ces carences font qu’il est impossible

a) au Nigéria de connaître, ainsi qu’il en a le droit, les circonstances qui,
selon le Cameroun, sont à l’origine de l’engagement de la responsabi-
lité internationale du Nigéria et de Pobligation de réparation qui en
découle pour lui;

b) à la Cour de procéder à un examen judiciaire équitable et effectif des
questions de responsabilité étatique et de réparation soulevées par le
Cameroun et de se prononcer sur celles-ci;

6.3. Que, par conséquent, toutes les demandes concernant ies questions
de responsabilité étatique et de réparation présentées par le Cameroun
dans ce contexte doivent être déclarées irrecevables;

6.4. Que, sans préjudice de ce qui précède, les allégations formulées par
le Cameroun quant à la responsabilité étatique du Nigéria ou à la répara-
289 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tion due par celui-ci à l’égard des questions visées à l’alinéa f) du para-
graphe 17 de la requête additionnelle du 6 juin 1994 du Cameroun sont
irrecevables.

Septième exception préliminaire
7.1. Qu'il n’existe pas de différend juridique concernant la délimitation

de la frontière maritime entre les deux Parties, qui se prêterait actuellement
à une décision de la Cour, pour les motifs suivants:

1) il n’est pas possible de déterminer la frontière maritime avant de se pro-
noncer sur le titre concernant la presqu'île de Bakassi;

2) en tout état de cause, les demandes concernant les questions de délimi-
tation maritime sont irrecevables faute d’action suffisante des Parties
pour effectuer, sur un pied d’égalité, une délimitation «par voie d’accord
conformément au droit international».

Huitième exception préliminaire
8.1. Que la question de la délimitation maritime met nécessairement en
cause les droits et les intérêts d’Etats tiers et que la demande à ce sujet est

irrecevable au-delà du point G.
Partant, le Nigéria prie officiellement la Cour de dire et juger:

1) qu’elle n’a pas compétence pour connaître des demandes formulées à
l’encontre de la République fédérale du Nigéria par la République du
Cameroun; et/ou

2) que les demandes formulées à l’encontre de la République fédérale du
Nigéria par la République du Cameroun sont irrecevables dans la
mesure précisée dans les présentes exceptions préliminaires. »

Au nom du Gouvernement du Cameroun,
à l’audience du 11 mars 1998:

«Pour les motifs qui ont été développés dans les pièces de procédure
écrite et lors de la procédure orale, la République du Cameroun prie la
Cour internationale de Justice de bien vouloir:

a) rejeter les exceptions préliminaires soulevées par la République fédé-
rale du Nigéria ;

b) à titre tout à fait subsidiaire, joindre au fond, le cas échéant, celles de
ces exceptions qui ne lui paraitraient pas présenter un caractère exclu-
sivement préliminaire;

c) dire et juger: qu’elle a compétence pour se prononcer sur la requête
formée par le Cameroun le 29 mars 1994 et complétée par la requête
additionnelle du 6 juin 1994, et que cette requête ainsi consolidée est
recevable;

d) compte dûment tenu de la nature particulière de cette affaire, fixer des
délais pour la suite de la procédure qui permettent l’examen au fond
du litige à une date aussi rapprochée que possible.»

*
* *

20. La Cour examinera successivement les huit exceptions prélimi-
naires soulevées par le Nigéria.

18
290 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)
PREMIÈRE EXCEPTION PRÉLIMINAIRE

21. Selon la première exception, la Cour n’a pas compétence pour
connaître de la requête du Cameroun.

22. Dans cette perspective, le Nigéria expose qu'il avait accepté la juri-
diction obligatoire de la Cour par déclaration datée du 14 août 1965
remise au Secrétaire général des Nations Unies le 3 septembre 1965. Le
Cameroun, quant à lui, a accepté cette juridiction par déclaration remise
au Secrétaire général le 3 mars 1994. Ce dernier a transmis copie de la
déclaration camerounaise aux parties au Statut onze mois et demi plus
tard. Le Nigéria indique qu’il n’avait donc aucun moyen de savoir et ne
savait pas, à la date d'introduction de la requête, soit le 29 mars 1994,
que le Cameroun avait remis une déclaration. Le Cameroun aurait par
suite «agi prématurément». En procédant de la sorte, le demandeur
«aurait violé son obligation d’agir de bonne foi», «abusé du système
institué par l’article 36, paragraphe 2, du Statut» et méconnu «la condi-
tion de réciprocité» prévue par cet article ainsi que par la déclaration
du Nigéria. La Cour ne serait par suite pas compétente pour connaître de
la requête.

23. Le Cameroun considère au contraire que sa requête remplit toutes
les conditions requises par le Statut. Il rappelle que, dans l'affaire du
Droit de passage sur territoire indien, la Cour a jugé que

«le Statut ne prescrit aucun délai entre le dépôt par un Etat d’une
déclaration d’acceptation et d’une requête, et que le principe de réci-
procité n’est pas affecté par un délai dans la réception par les Parties
au Statut des copies de la déclaration» (Droit de passage sur terri-
toire indien, exceptions préliminaires, arrêt, CIJ. Recueil 1957,
p. 147).

Le Cameroun souligne qu’il n’existe aucune raison de revenir sur ce pré-
cédent, au risque d’ébranler le système de la juridiction obligatoire repo-
sant sur la clause facultative. Il ajoute que la déclaration camerounaise
était en vigueur dès le 3 mars 1994, du fait qu’à cette date elle avait été
enregistrée conformément à l’article 102 de la Charte des Nations Unies.
Le Cameroun expose qu’en tout état de cause le Nigéria s’est comporté
depuis l’ouverture de l’instance de manière telle qu’il doit être regardé
comme ayant accepté la compétence de la Cour.

24. Le Nigéria fait valoir en réponse que «l’affaire du Droit de passage
sur territoire indien correspondait à une première impression »; que l’arrêt
rendu alors est dépassé; qu’il est resté isolé; que le droit international,
spécialement en ce qui concerne la bonne foi, a évolué depuis lors et que,
conformément à l’article 59 du Statut, ledit arrêt ne jouit de l’autorité de
la chose jugée que pour les parties en litige et dans le cas qui a été décidé.
Pour ces motifs, la solution retenue en 1957 ne devrait pas l'être en
l'espèce. Le Nigéria s’oppose à l’argumentation tirée par le Cameroun de
Particle 102 de la Charte. Il prétend aussi qu’en l'espèce il n’a jamais

19
291 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

accepté la compétence de la Cour et que de ce fait il n’y a pas forum pro-
rogatum.

Le Cameroun conteste chacun de ces arguments.

25. La Cour observera en premier lieu que, selon le paragraphe 2 de
Particle 36 du Statut:

«Les Etats parties au présent Statut pourront, à n’importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et
sans convention spéciale, à l’égard de tout autre Etat acceptant la
même obligation, la juridiction de la Cour sur tous les différends
ordre juridique»

ayant l’un des objets prévus par cette disposition.
Le paragraphe 4 de l’article 36 précise que:

«Ces déclarations seront remises au Secrétaire général des Nations
Unies qui en transmettra copie aux parties au présent Statut ainsi
qu’au Greffier de la Cour.»

Au vu de ces dispositions, la Cour, dans l’affaire du Droit de passage
sur territoire indien, a conclu que:

«par le dépôt de sa déclaration d'acceptation entre les mains du
Secrétaire général, l'Etat acceptant devient partie au système de la
disposition facultative à l'égard de tous autres Etats déclarants, avec
tous les droits et obligations qui découlent de l’article 36. Le rapport
contractuel entre les parties et la juridiction obligatoire de la Cour
qui en découle sont établis «de plein droit et sans convention spé-
ciale» du fait du dépôt de la déclaration. C’est en effet ce jour-là
que le lien consensuel qui constitue la base de la disposition faculta-
tive prend naissance entre les Etats intéressés. » (Droit de passage sur
territoire indien, exceptions préliminaires, arrêt, C.I.J. Recueil 1957,
p. 146.)

Les conclusions auxquelles la Cour était ainsi parvenue en 1957 tradui-
sent l’essence même de la clause facultative d'acceptation de la juridiction
obligatoire. Tout Etat partie au Statut, en acceptant la juridiction de la
Cour conformément au paragraphe 2 de l’article 36, accepte cette juridic-
tion dans ses relations avec les Etats ayant antérieurement souscrit à la
même clause. En même temps, il fait une offre permanente aux autres
Etats parties au Statut n’ayant pas encore remis de déclaration d’accepta-
tion. Le jour où l’un de ces Etats accepte cette offre en déposant à son
tour sa déclaration d’acceptation, le lien consensuel est établi et aucune
autre condition n’a besoin d’être remplie. Dès lors, et comme la Cour l’a
déclaré en 1957:

«tout Etat faisant une déclaration d'acceptation doit être censé tenir
compte du fait qu’en vertu du Statut il peut se trouver à tout
moment tenu des obligations découlant de la disposition facultative
vis-à-vis d’un nouveau signataire, par suite du dépôt de la déclara-
tion d’acceptation de ce dernier» (ibid., p. 146).

20
292 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

26. Par ailleurs, et comme la Cour l’a également déclaré dans l'affaire
du Droit de passage sur territoire indien, l'Etat déclarant

«n’a à s'occuper ni du devoir du Secrétaire général ni de la manière
dont ce devoir est rempli. L’effet juridique de la déclaration ne
dépend pas de l’action ou de l’inaction ultérieure du Secrétaire géné-
ral. Au surplus, contrairement à d’autres instruments, l’article 36
n’énonce aucune exigence supplémentaire, par exemple celle que la
communication du Secrétaire général ait été reçue par les parties au
Statut, ou qu’un intervalle doit s’écouler après le dépôt de la déclara-
tion, avant que celle-ci ne puisse prendre effet. Toute condition de ce
genre introduirait un élément d'incertitude dans le jeu du système de
la disposition facultative. La Cour ne peut introduire dans la dispo-
sition facultative aucune condition de ce genre.» (C.I.J. Recueil
1957, p. 146-147.)

27. La Cour rappellera en outre que, contrairement 4 ce que soutient
le Nigéria, cet arrêt n’est pas resté isolé. Il a été réaffirmé dans l’affaire du
Temple de Préah Vihéar (exceptions préliminaires, arrêt, C.IJ. Recueil
1961, p. 31) et dans celle des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique} (com-
pétence et recevabilité, arrêt, CI.J. Recueil 1984, p. 392). Dans cette der-
nière affaire, la Cour a souligné que:

«en ce qui concerne l’exigence du consentement comme fondement
de sa compétence et plus particulièrement les formalités exigibles
pour que ce consentement soit exprimé conformément aux disposi-
tions de l’article 36, paragraphe 2, du Statut, la Cour s’est déjà expri-
mée, notamment dans l’affaire du Temple de Préah Vihéar. Elle a
alors indiqué que «la seule formalité prescrite est la remise de
l'acceptation au Secrétaire général des Nations Unies, conformé-
ment au paragraphe 4 de l’article 36 du Statut (C1 J. Recueil 1961,
p. 31).» (CLJ. Recueil 1984, p. 412; par. 45.)

28. Le Nigéria conteste néanmoins cette solution en rappelant que,
conformément à l’article 59 du Statut, «[Ila décision de la Cour n’est obli-
gatoire que pour les parties en litige et dans le cas qui a été décidé». Dès
lors les arrêts rendus antérieurement, notamment dans l’affaire du Droit
de passage sur territoire indien, n'auraient «manifestement pas d’effet
déterminant sur la procédure actuelle».

Il est vrai que, conformément à l’article 59, les arrêts de la Cour ne
sont obligatoires que pour les parties en litige et dans le cas qui a été
décidé. Il ne saurait être question d’opposer au Nigéria les décisions
prises par la Cour dans des affaires antérieures. La question est en réalité
de savoir si, dans la présente espèce, il existe pour la Cour des raisons
de s’écarter des motifs et des conclusions adoptés dans ces précédents.

21
293 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

29. Dans cette perspective, le Nigéria soutient tout d’abord que l’inter-
prétation donnée en 1957 du paragraphe 4 de l’article 36 du Statut
devrait être revue à la lumière de l’évolution du droit des traités interve-
nue depuis lors. A cet égard, le Nigéria se prévaut de l’article 78 c) de la
convention de Vienne sur le droit des traités du 23 mai 1969. Cet ar-
ticle concerne les notifications et communications faites en vertu de la
convention. Il précise que:

«Sauf dans les cas où le traité ou la présente convention en dis-
pose autrement, une notification ou une communication qui doit être
faite par un Etat en vertu de la présente convention:

c) si elle est transmise à un dépositaire, n’est considérée comme
ayant été reçue par l'Etat auquel elle est destinée qu’à partir du

moment où cet Etat aura reçu du dépositaire [les informations
requises]. »

Selon le Nigéria, cette règle «doit s’appliquer à la déclaration du Came-
roun». Au vu des dispositions de la convention de Vienne, la Cour
devrait, d’après le Nigéria, revenir sur la solution qu’elle avait adoptée
dans l'affaire du Droit de passage sur territoire indien. Le Cameroun
expose, quant à lui, que les déclarations d’acceptation de la juridiction
obligatoire de la Cour «ne sont pas des traités au sens de la convention
de Vienne» et qu’«il n’était manifestement pas dans les intentions des
rédacteurs de la convention ... d’aller à l’encontre de la jurisprudence éta-
blie de la Cour en la matière». Selon le Cameroun, cette jurisprudence
devrait être maintenue.

30. La Cour notera que le régime de remise et de transmission des
déclarations d’acceptation de la juridiction obligatoire établi au para-
graphe 4 de l’article 36 du Statut de la Cour est distinct du régime prévu
pour les traités par la convention de Vienne. Dès lors, les dispositions de
cette convention ne sauraient éventuellement être appliquées aux décla-
rations que par analogie (Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), compétence
et recevabilité, arrêt, C.I.J. Recueil 1984, p. 420, par. 63).

31. La Cour observera par ailleurs qu’en tout état de cause les dispo-
sitions de la convention de Vienne n’ont pas la portée que leur attribue
le Nigéria. L'article 78 de la convention n’a en effet pour objet que de
traiter des modalités selon lesquelles les notifications et communications
doivent être effectuées. Il ne gouverne pas les conditions dans lesquelles
s’exprime le consentement par un Etat à être lié par un traité et celles
dans lesquelles un traité entre en vigueur, ces questions étant réglées par
les articles 16 et 24 de la convention. Aussi bien la Commission du droit
international, dans son rapport à l’Assemblée générale sur le projet qui
devait devenir par la suite la convention de Vienne, précisait-elle que, si le
futur article 78 comportait in limine une réserve explicite, c’était «avant
tout pour prévenir toute erreur sur le rapport» entre cet article et les
futurs articles 16 et 24 (Annuaire de la Commission du droit international,

22
294 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

1966, vol. II, p. 295). Elle ajoutait que de ce fait «les dispositions parti-
culiéres de ces derniers articles prévalent».
Or, selon Particle 16:

«A moins que le traité n’en dispose autrement, les instruments de
ratification, d’acceptation, d’approbation ou d’adhésion établissent
le consentement d’un Etat à être lié par un traité au moment:

b) de leur dépôt auprès du dépositaire.»
Le paragraphe 3 de l’article 24 dispose en outre que:
«Lorsque le consentement d’un Etat à être lié par un traité est éta-
bli à une date postérieure à l’entrée en vigueur dudit traité, celui-ci,

à moins qu’il n’en dispose autrement, entre en vigueur à l’égard de
cet Etat à cette date.»

Dans son rapport à l’Assemblée générale, la Commission du droit
international avait souligné que:

«Dans le cas du dépôt d’un instrument auprès d’un dépositaire, la
question se pose de savoir si c’est le dépôt lui-même qui établit le lien
juridique entre l'Etat déposant et les autres Etats contractants ou
bien si le lien juridique n’est créé qu’au moment où ces derniers sont
informés du dépôt par le dépositaire.» (Annuaire de la Commission
du droit international, 1966, vol. II, p. 219.)

Après avoir décrit les avantages et les inconvénients des deux solutions,
elle avait conclu que:

«Il ne fait pas de doute pour la Commission que la règle géné-
rale existante est que c’est l’acte même du dépôt qui crée le lien juri-
dique ... Telle a été l’opinion de la Cour internationale de Justice
dans l'affaire du Droit de passage sur territoire indien (exceptions
préliminaires), où il s'agissait d’une situation analogue concernant
le dépôt de déclarations d’acceptation de la clause facultative en vertu
du paragraphe 2 de l’article 36 du Statut de la Cour ... [Ainsi] la
règle existante semble être bien établie.» (Ibid. )

Cette règle générale a trouvé son expression dans les articles 16 et 24 de
la convention de Vienne: le dépôt des instruments de ratification, d’accep-
tation, d'approbation ou d’adhésion établit le consentement d’un Etat à
être lié par un traité; ce dernier entre en vigueur à l’égard de cet Etat le
jour de ce dépôt.

Ainsi, les règles adoptées en ce domaine par la convention de Vienne
correspondent à la solution retenue par la Cour dans l’affaire du Droit de
passage sur territoire indien. Cette solution doit être maintenue.

32. Le Nigéria souligne cependant qu’en tout état de cause le Came-

roun ne pouvait déposer une requête devant la Cour sans laisser s’écouler
un délai raisonnable «pour permettre au Secrétaire général de s’acquitter

23
295 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

de la tâche qu’il devait remplir pour ce qui est de la déclaration du Came-
roun du 3 mars 1994». Le respect d’un tel délai s’imposerait d’autant plus
que, selon le Nigéria, la Cour, dans son arrêt du 26 novembre 1984 rendu
en l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci, a exigé un délai raisonnable pour le retrait des déclara-
tions facultatives d’acceptation de la juridiction obligatoire.

33. La Cour, dans l'arrêt ainsi évoqué, a constaté que les Etats-Unis
avaient remis en 1984 au Secrétaire général, trois jours avant le dépôt
d’une requête par le Nicaragua, une notification limitant la portée de leur
déclaration d’acceptation de la juridiction de la Cour. La Cour a constaté
que cette déclaration comportait une clause de préavis de six mois. Elle a
estimé que cette condition devait être respectée en cas de retrait ou de
modification de la déclaration et en a conclu que la notification de modi-
fication de 1984 ne pouvait abolir avec effet immédiat l’obligation anté-
rieurement assumée par les Etats-Unis (Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amé-
rique), compétence et recevabilité, CI.J. Recueil 1984, p. 421, par. 65).

La Cour a noté en outre, à propos de la déclaration du Nicaragua dont
les Etats-Unis se prévalaient par voie de réciprocité, qu’en tout état de
cause

«le droit de mettre fin immédiatement a des déclarations de durée
indéfinie est loin d’être établi. L’exigence de bonne foi paraît imposer
de leur appliquer par analogie le traitement prévu par le droit des
traités, qui prescrit un délai raisonnable pour le retrait ou la dénon-
ciation de traités ne renfermant aucune clause de durée» (ibid,
p. 420, par. 63).

La Cour a ajouté: «la question de savoir quel délai raisonnable devrait
être respecté n’a pas à être approfondie: il suffira d’observer qu’[un] laps
de temps [de trois jours] ne constitue pas un «délai raisonnable» (ibid. ).

34. La Cour estime que cette solution relative au retrait des déclara-
tions d’acceptation de la juridiction obligatoire n’est pas transposable au
cas de la remise de ces déclarations. En effet, le retrait met fin à des liens
consensuels existants alors que la remise établit de tels liens. Par suite, le
retrait a pour conséquence de priver purement et simplement les autres
Etats ayant antérieurement accepté la compétence de la Cour du droit
qu'ils avaient de saisir cette dernière d’un différend les opposant à l'Etat
ayant retiré sa déclaration. A l’inverse, la remise d’une déclaration ne
prive ces mêmes Etats d’aucun droit acquis. A la suite d’une telle remise,
aucun délai n’est dès lors requis pour l’établissement d’un lien consen-
suel.

35. La Cour observera en outre qu’imposer l'écoulement d’un délai
raisonnable avant qu’une déclaration puisse prendre effet serait intro-
duire un élément d’incertitude dans le jeu du système de la clause facul-
tative. Ainsi qu'il a été rappelé au paragraphe 26 ci-dessus, la Cour avait,

24
296 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

dans l'affaire du Droit de passage sur territoire indien, estimé ne pouvoir
créer une telle incertitude. Les conclusions auxquelles elle était alors par-
venue demeurent valables et s’imposent d’autant plus que l'augmentation
du nombre des Etats parties au Statut et l’intensification des relations
interétatiques ont depuis 1957 multiplié les occasions de différends juri-
diques susceptibles d’être soumis à la Cour. Celle-ci ne saurait introduire
dans la clause facultative une condition supplémentaire de délai qui n’y
figure pas.

*

36. Le Nigéria expose en deuxiéme lieu que le Cameroun a omis de
l’informer du fait qu’il entendait accepter la juridiction de la Cour, puis.
du fait qu’il avait accepté cette juridiction et enfin qu’il avait l'intention
de déposer une requête. Le Nigéria soutient en outre que le Cameroun
aurait même continué, au cours du premier trimestre 1994, à entretenir
avec lui des contacts bilatéraux sur les questions de frontières alors qu’il
s’apprêtait à s’adresser à la Cour. Un tel comportement, selon le Nigéria,
porterait atteinte au principe de la bonne foi qui jouerait aujourd’hui un
rôle plus grand dans la jurisprudence de la Cour qu’autrefois; il ne sau-
rait être accepté.

37. Le Cameroun, pour sa part, fait valoir qu’il n’avait aucune obliga-
tion d’informer à l'avance le Nigéria de ses intentions ou de ses décisions.
Il ajoute qu'en tout état de cause «le Nigéria n’a nullement été pris par
surprise par le dépôt de la requête camerounaise, et ... connaissait par-
faitement l’intention du Cameroun en ce sens plusieurs semaines avant le
dépôt». Le principe de ia bonne foi n’aurait en rien été méconnu.

38. La Cour observera que le principe de la bonne foi est un principe
bien établi du droit international. Il est énoncé au paragraphe 2 de l’ar-
ticle 2 de la Charte des Nations Unies; il a aussi été incorporé à l’article 26
de la convention de Vienne sur le droit des traités du 23 mai 1969. Il a été
mentionné dés le début de ce siécle dans la sentence arbitrale du 7 sep-
tembre 1910 rendue en l’affaire des Pécheries de la côte septentrionale de
l’ Atlantique (Nations Unies, Recueil des sentences arbitrales, vol. XI,
p. 188). Il a en outre été consacré dans plusieurs arréts de la Cour per-
manente de Justice internationale (Usine de Chorzéw, fond, arrêt n° 13,
1928, C.P.J.I. série A n° 17, p. 30; Zones franches de la Haute-Savoie et
du Pays de Gex, ordonnance du 6 décembre 1930, C.P.J.I. série A n° 24,
p. 12, et 1932, C.P.J.I série AIB n° 46, p. 167). Il a enfin été appliqué par
la présente Cour dès 1952 dans l’affaire relative aux Droits des ressortis-
sants des Etats-Unis d'Amérique au Maroc (arrêt, CI.J. Recueil 1952,
p. 212), puis dans l’affaire de la Compétence en matière de pêcheries
(République fédérale d'Allemagne c. Islande) (compétence de la Cour,
arrêt, C.J. Recueil 1973, p. 18), dans celles des Essais nucléaires (CL J.
Recueil 1974, p. 268 et 473) et dans celle des Actions armées frontalières
et transfrontalières (Nicaragua c. Honduras) (compétence et recevabilité,
arrêt, C.J. Recueil 1988, p. 105).

25
297 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

39. La Cour notera par ailleurs que, si le principe de la bonne foi «est
Pun des principes de base qui président à la création et à l’exécution
d'obligations juridiques..., il n’est pas en soi une source d’obligation
quand il n’en existerait pas autrement» (Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité,
arrêt, C.LJ. Recueil 1988, p. 105, par. 94). Or, il n’existe en droit inter-
national aucune obligation spécifique pour les Etats d’informer les autres
Etats parties au Statut qu’ils ont l’intention de souscrire à la clause facul-
tative ou qu’ils ont souscrit à ladite clause. En conséquence, le Cameroun
n’était pas tenu d’informer le Nigéria qu’il avait intention de souscrire
ou qu’il avait souscrit à la clause facultative.

Par ailleurs:

«Un Etat qui accepte la compétence de la Cour doit prévoir
qu’une requête puisse être introduite contre lui devant la Cour par
un nouvel Etat déclarant le jour même où ce dernier dépose une
déclaration d’acceptation entre les mains du Secrétaire général.»
(Droit de passage sur territoire indien, exceptions préliminaires,
arrêt, CI JT. Recueil 1957, p. 146.)

De ce fait le Cameroun n’était pas davantage tenu d’informer le Nigéria
de son intention de saisir la Cour. En l’absence de telles obligations et de
toute atteinte aux droits correspondants du Nigéria, ce dernier n’est pas
fondé à se prévaloir du principe de la bonne foi à l’appui de ses conclu-
sions. .

40. En ce qui concerne les faits de l’espèce, sur lesquels les Parties ont
beaucoup insisté, la Cour, indépendamment de toute considération de
droit, ajoutera que le Nigéria n’était pas dans l'ignorance des intentions
du Cameroun. En effet, ce dernier avait, le 28 février 1994, saisi le Conseil
de sécurité des incidents survenus peu de temps auparavant dans la pres-
qu’île de Bakassi. En réponse, le Nigéria avait, le 4 mars 1994, exprimé au
Conseil de sécurité sa surprise de constater que «le Gouvernement came-
rounais avait décidé d’internationaliser cette affaire en ... c) engageant
une procédure auprès de la Cour internationale de Justice». Certes, à la
date du 4 mars, le Cameroun avait remis sa déclaration d'acceptation de
la juridiction obligatoire de la Cour, mais n’avait pas encore saisi cette
dernière. La communication du Nigéria au Conseil de sécurité n’en mon-
trait pas moins que celui-ci n’ignorait pas les intentions du Cameroun.

En outre, la Cour fera observer que, dès le 4 mars 1994, le Journal des
Nations Unies, diffusé au siège à New York à l’intention des organes des
Nations Unies ainsi que des missions permanentes, faisait état de la
remise par le Cameroun au Secrétaire général d’une «déclaration recon-
naissant comme obligatoire la juridiction de la Cour internationale de
Justice en application du paragraphe 2 de l’article 36 du Statut de la
Cour» (Journal des Nations Unies, vendredi 4 mars 1994, n° 1994/43,
deuxième partie).

Enfin, le 11 mars 1994, lors de la session extraordinaire de l’organe
central du mécanisme de l'Organisation de l’unité africaine pour la pré-

26
298 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

vention, la gestion et le règlement des conflits, consacrée au conflit fron-
talier entre le Cameroun et le Nigéria, la saisine par le Cameroun tant du
Conseil de sécurité que de la Cour internationale de Justice avait été évo-
quée.

*

41. Le Nigéria rappelle en troisiéme lieu que, par sa déclaration remise
le 3 septembre 1965, il avait reconnu

«comme obligatoire de plein droit et sans convention spéciale, à
Pégard de tout autre Etat acceptant la même obligation, c’est-à-dire
sous la seule condition de réciprocité, la juridiction de la Cour inter-
nationale de Justice conformément au paragraphe 2 de l’article 36 du
Statut de la Cour».

Le Nigéria soutient qu’à la date d’introduction de la requête du Came-
roun il ignorait que ce dernier avait accepté la juridiction obligatoire de la
Cour. Il n’aurait donc pu présenter une requête contre le Cameroun. Il y
avait dès lors absence de réciprocité à cette date. La condition contenue
dans la déclaration du Nigéria jouait; en conséquence, la Cour serait
incompétente pour connaître de la requête.

42. Le Cameroun conteste cette argumentation tant en fait qu’en
droit. Il souligne que la condition de réciprocité n’a jamais eu dans
l'esprit des Etats parties à la clause facultative le sens que lui attribue
aujourd’hui le Nigéria; la Cour aurait donné à cette condition un sens
tout différent dans plusieurs de ses arrêts. L'interprétation fournie
aujourd’hui par le Nigéria de sa propre déclaration serait une interpréta-
tion nouvelle à l’appui de laquelle n’est citée aucune autorité. En défini-
tive, selon le Cameroun, la déclaration nigériane aurait eu seulement
pour objet de préciser qu’il y a «une seule et unique condition au carac-
tère obligatoire de la compétence de la Cour: que le Cameroun accepte la
même obligation que le Nigéria, c’est-à-dire qu’il accepte la compétence
de la Cour. C’est le cas.»

43. La Cour a eu à de nombreuses reprises à s'interroger sur le sens
qu’il convient de donner à la condition de réciprocité pour l’application
du paragraphe 2 de l’article 36 du Statut. Dès 1952, elle a jugé dans l’af-
faire de l’Anglo-Iranian Oil Co. que, lorsque des déclarations sont faites
sous condition de réciprocité, «compétence est conférée à la Cour seule-
ment dans la mesure où elles coincident pour la lui conférer» (C.LJ.
Recueil 1952, p. 103). La Cour a appliqué de nouveau cette règle dans
laffaire de Certains emprunts norvégiens (C.1.J. Recueil 1957, p. 23 et 24)
et l’a précisée dans l’affaire de l’Interhandel où elle a jugé que:

«La réciprocité en matière de déclarations portant acceptation
de la juridiction obligatoire de la Cour permet à une partie d’invo-
quer une réserve à cette acceptation qu'elle n’a pas exprimée dans
sa propre déclaration mais que l’autre partie a exprimée dans la
sienne. La réciprocité permet à l’Etat qui a accepté le plus largement

27
299 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

la juridiction de la Cour de se prévaloir des réserves à cette accep-
tation énoncées par l’autre partie. La s’arrête l’effet de réciprocité. »
(C.LJ. Recueil 1959, p. 23.)

En définitive, «(Ja notion de réciprocité porte sur l'étendue et la subs-
tance des engagements, y compris les réserves dont ils s’accompagnent, et
non sur les conditions formelles relatives à leur création, leur durée ou
leur dénonciation» (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), compétence et
recevabilité, arrêt, C.I.J. Recueil 1984, p. 419, par. 62). Elle conduit seu-
lement la Cour à vérifier si, au moment du dépôt de la requête introduc-
tive d'instance, «les deux Etats ont accepté «la même obligation» par
rapport à l’objet du procès» (ibid., p. 420-421, par. 64).

Ainsi, dans une instance judiciaire, la notion de réciprocité, comme
celle d'égalité, «ne sont pas des conceptions abstraites. Elles doivent être
rattachées à des dispositions du Statut ou des déclarations» (Droit de
passage sur territoire indien, exceptions préliminaires, arrêt, CI. J. Recueil
1957, p. 145). Par voie de conséquence, «le principe de réciprocité n’est
pas affecté par un délai dans la réception par les parties au Statut des
copies de la déclaration» (ibid., p. 147).

Le Nigéria estime cependant que ce précédent n’est pas applicable en
l’espèce. Il souligne que, s’il a dans sa déclaration de 1965 reconnu la juri-
diction de la Cour comme obligatoire à l’égard de tout autre Etat accep-
tant la même obligation, il a précisé cette phrase en y ajoutant les mots:
«c’est-à-dire sous la seule condition de réciprocité». «Ces mots supplé-
mentaires ont manifestement un sens et un effet ... celui de compléter la
«coïncidence» prévue par le paragraphe 2 de l’article 36 par l'élément de
mutualité inhérent au concept de «réciprocité.» La condition nigériane
aurait en d’autres termes eu pour but «d’atténuer les effets» de la déci-
sion prise dans l’affaire du Droit de passage sur territoire indien en créant
une égalité des risques et en évitant toute saisine de la Cour par surprise.

44. A l'appui de ce raisonnement, le Nigéria invoque la décision ren-
due dans l’affaire de l Anglo-Iranian Oil Co., dans laquelle la Cour a
précisé qu’elle ne saurait fonder son interprétation de la déclaration ira-
nienne reconnaissant la compétence de la Cour

«sur une interprétation purement grammaticale du texte. Elle doit
rechercher Vinterprétation qui est en harmonie avec la manière natu-
relle et raisonnable de lire le texte, eu égard à l’intention du Gouver-
nement de l’Iran à l’époque où celui-ci a accepté la compétence obli-
gatoire de la Cour.» (Anglo-Iranian Oil Co., exceptions préliminaires,
CIS. Recueil 1952, p. 104.)

La Cour en avait déduit qu’il est peu probable que le Gouvernement de
l'Iran ait été disposé, de sa propre initiative, à accepter de soumettre à
une cour internationale de justice les différends relatifs» (ibid., p. 105)
aux conventions capitulaires qu’il venait de dénoncer.

28
300 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

45. La Cour estime que la situation est en l’espèce toute différente. Le
Nigéria n’apporte pas de preuve à l’appui de sa thèse selon laquelle il
aurait entendu insérer dans sa déclaration du 14 août 1965 une condition
de réciprocité ayant un sens différent de celui que la Cour avait donné à
de telles clauses en 1957. Dans le but de se protéger contre le dépôt de
requêtes par surprise, le Nigéria aurait pu, en 1965, insérer dans sa décla-
ration une réserve analogue à celle que le Royaume-Uni avait ajoutée à
sa propre déclaration en 1958. Une dizaine d’autres Etats ont procédé de
la sorte. Le Nigéria ne l’a pas fait à l’époque. Il s’est borné, comme la
plupart des Etats ayant souscrit à la clause facultative, à rappeler que les
engagements qu’il prenait l’étaient, conformément au paragraphe 2 de
l’article 36 du Statut, à l'égard de tout autre Etat acceptant la même obli-
gation. À la lumière de cette pratique, le membre de phrase additionnel
«c’est-à-dire sous la seule condition de réciprocité» doit être considéré
comme explicatif et ne posant aucune condition supplémentaire. Une
telle interprétation «est en harmonie avec la manière naturelle et raison-
nable de lire le texte» (Anglo-Iranian Oil Co., exceptions préliminaires,
CI J. Recueil 1952, p. 104) et la condition de réciprocité du Nigéria ne
saurait être regardée comme une réserve ratione temporis.

46. La Cour aboutit dès lors à la conclusion que la manière dont la
requête camerounaise a été présentée n’a pas été contraire à l’article 36
du Statut. Le dépôt de cette requête n’a pas davantage été opéré en viola-
tion d’un droit que le Nigéria tiendrait du Statut ou de sa déclaration
telle qu’en vigueur à la date d’introduction de la requête du Cameroun.

*

47. La première exception préliminaire du Nigéria doit en conséquence
être rejetée. La Cour n’aura par suite pas à examiner l’argumentation
tirée par le Cameroun de l’article 102 de la Charte, ni les conclusions sub-
sidiaires du Cameroun fondées sur le forum prorogatum. La Cour est en
tout état de cause compétente pour connaître de la requête du Cameroun.

DEUXIÈME EXCEPTION PRÉLIMINAIRE

48. Le Nigéria soulève une deuxième exception préliminaire en expo-
sant que, pendant

«au moins vingt-quatre ans avant le dépôt de la requête, les Parties
ont, au cours des contacts et des entretiens qu’elles ont eus réguliè-
rement, accepté l'obligation de régler toutes les questions frontalières
au moyen des mécanismes bilatéraux existants».

Selon le Nigéria, un accord implicite serait ainsi intervenu en vue de recou-
rir exclusivement à ces mécanismes et de ne pas invoquer la compétence de

29
301 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

la Cour internationale de Justice. A titre subsidiaire, le Nigéria soutient que
la conduite du Cameroun a créé une situation d’estoppel qui lui interdirait
de s’adresser 4 la Cour. Le Nigéria invoque enfin le principe de la bonne foi
et la règle pacta sunt servanda à l’appui de son argumentation.

49. Le Cameroun expose que les organes bilatéraux qui ont traité de
diverses difficultés frontalières apparues entre les deux pays n’ont eu
qu’une existence intermittente et qu'aucun mécanisme institutionnel per-
manent n’a été mis sur pied. Il souligne en outre qu'aucun accord explicite
ou implicite n’est intervenu entre les Parties pour conférer une compétence
exclusive à de tels organes. Enfin, selon le Cameroun, les conditions fixées
par la jurisprudence de la Cour pour qu’existe une situation d’estoppel ne
seraient pas réunies en l'espèce. Dès lors, il n’y aurait pas lieu à applica-
tion du principe de la bonne foi et de la règle pacta sunt servanda.

50. L’exception nigériane comporte ainsi deux branches. Mais avant
de se prononcer en droit en les examinant successivement, la Cour rap-
pellera les faits pertinents en la matière.

51. Le premier contact bilatéral rapporté au dossier concerne un litige
de caractère local dans les districts de Danare (Nigéria) et Budam (Came-
roun). Ce litige donna lieu en 1965 à des «pourparlers exploratoires»
concernant la démarcation de la frontière dans ce secteur. Celle-ci ayant
été opérée par les autorités allemande et britannique au début du siècle, il
fut convenu de rechercher les bornes existantes en vue d'identifier la fron-
tière et de procéder à sa démarcation non seulement entre Danare et
Budam, mais sur un tronçon d’environ 20 milles, des chutes d’eau d’Obo-
kum à Bashu (bornes n° 114 à 105). Les bornes existantes furent retrou-
vées, mais par la suite aucun des travaux envisagés ne fut effectué.

52. Cinq ans plus tard, à la suite d’incidents survenus dans la région de
la Cross River et de la presqu'île de Bakassi, les deux gouvernements
décidèrent de constituer une commission mixte sur les frontières. Lors de
la première réunion de cette commission, les délégués du Cameroun et du
Nigéria approuvèrent le 14 août 1970 une déclaration recommandant la
délimitation de la frontière en trois étapes:

«a) la délimitation de la frontière maritime;

b) la délimitation de la frontière terrestre, telle que définie par le
protocole anglo-allemand signé à Obokum le 12 avril 1913 et
confirmé par l’accord anglo-allemand de Londres concernant:
1) le tracé de la frontière entre le Nigéria et le Cameroun de
Yola à la mer; 2) la réglementation de la navigation sur la
Cross River et l'échange de lettres entre les Gouvernements bri-
tannique et allemand du 6 juillet 1914;

c) la délimitation du reste de la frontière terrestre».

La déclaration précisait en outre les bases sur lesquelles la délimitation
maritime devait être opérée. Elle recommandait que le travail de démar-
cation entamé en 1965 fût poursuivi. Enfin, elle préconisait qu’à la fin de
chacune des étapes un traité séparé fût signé par les deux pays afin de

30
302 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

donner une portée légale à la frontière ainsi délimitée et fixée sur le ter-
rain.

Un comité technique mixte fut ensuite créé en vue de mettre en œuvre
la déclaration conjointe. Comme convenu, il commença ses travaux par
la délimitation maritime. Les négociations se poursuivirent à divers
niveaux à ce sujet pendant près de cinq ans. Elles se conclurent le 4 avril
1971 en ce qui concerne la frontière maritime à l'embouchure de la Cross
River, puis aboutirent le 1% juin 1975 à Maroua à une déclaration des
deux chefs d'Etat concernant le tracé de la frontière maritime depuis cette
embouchure jusqu’à un point dénommé «G» situé selon les Parties à
environ 17 milles marins des côtes.

53. Au cours des années qui suivirent, les contacts entre les deux pays
sur les questions de frontières devinrent moins fréquents. Tout au plus
peut-on noter la tenue de deux commissions mixtes. La première, en
1978, réunit les deux ministres des affaires étrangères. Ceux-ci exposérent
leurs points de vue sur certains problèmes frontaliers sans entamer de
négociation et la réunion n’aboutit à aucun procès-verbal commun. La
seconde, en 1987, réunit les ministres chargés du plan dans les deux pays
et n’aborda pas les questions frontalières.

54. Les négociations sur ces questions, interrompues après 1975, ne
reprirent entre les deux Etats que seize ans plus tard, lorsque les deux
ministres des affaires étrangères adoptèrent le 29 août 1991 un commu-
niqué conjoint selon lequel:

«Au sujet des problèmes frontaliers, les deux parties sont conve-
nues de faire examiner en détail tous les aspects de la question par les
experts de la commission nationale des frontières du Nigéria et par
les experts de la République du Cameroun lors d’une réunion qui
aura lieu à Abuja en octobre 1991 et dont l’objectif sera de formuler
des recommandations visant à résoudre pacifiquement les problèmes
de nature frontalière. »

En fait, une première réunion de ces experts avait eu lieu en même
temps que celle des ministres des affaires étrangères en août 1991. Elle fut
suivie d’une deuxième réunion à Abuja en décembre 1991, puis d’une
troisième à Yaoundé en août 1993. Ces réunions ne permirent d’aboutir à
aucun accord, notamment en ce qui concerne la déclaration de Maroua,
considérée comme obligatoire par le Cameroun, mais non par le Nigéria.

55. En définitive, la Cour constate que les négociations entre les deux
Etats concernant la délimitation ou la démarcation de leur frontière ont été
menées dans des cadres variés à des niveaux divers: chefs d'Etat, ministres
des affaires étrangères, experts. Elles ont été actives durant la période
allant de 1970 à 1975, puis elles ont été interrompues jusqu’en 1991.

%#

56. Abordant les questions de droit, la Cour traitera maintenant de la
première branche de exception nigériane. Elle rappellera tout d’abord

31
303 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

que «{lJa négociation et le règlement judiciaire sont l’une et l’autre cités
comme moyens de règlement pacifique des différends à l’article 33 de la
Charte des Nations Unies» (Plateau continental de la mer Egée, arrêt,
CIJ. Recueil 1978, p. 12, par. 29). Il n’existe ni dans la Charte, ni
ailleurs en droit international, de règle générale selon laquelle l’épuise-
ment des négociations diplomatiques serait un préalable à la saisine de la
Cour. Un tel préalable n’avait pas été incorporé dans le Statut de la Cour
permanente de Justice internationale, contrairement à ce qu'avait pro-
posé le Comité consultatif de juristes en 1920 (Comité consultatif de juris-
tes, Procès-verbaux des séances du Comité (16 juin-24 juillet 1920) avec
annexes, p. 679, 725-726). Il ne figure pas davantage à l’article 36 du Sta-
tut de la présente Cour.

Un préalable de ce type peut être incorporé et est souvent inséré dans
les clauses compromissoires figurant dans les traités. Il peut également
figurer dans un compromis, les signataires se réservant alors de ne saisir
la Cour qu’une fois écoulé un certain délai (voir par exemple Différend
frontalier (Jamahiriya arabe libyennelTchad), arrêt, C.I J. Recueil 1994,
p. 9). Enfin, les Etats demeurent libres d’insérer dans leur déclaration
facultative d’acceptation de la juridiction obligatoire de la Cour une
réserve excluant de la compétence de cette dernière les différends au sujet
desquels les parties en cause seraient convenues ou conviendraient d’avoir
recours à un autre mode de règlement pacifique. Au cas particulier,
aucune réserve de ce type n’avait cependant été insérée dans les déclara-
tions du Nigéria ou du Cameroun à la date d’introduction de la requête.

Par ailleurs, le fait que les deux Etats aient, dans les circonstances rap-
pelées aux paragraphes 54 et 55 ci-dessus, tenté, lors de contacts bilaté-
raux, de résoudre certaines des questions frontalières les opposant,
n’impliquait pas que l’un ou l’autre ait exclu la possibilité de porter tout
différend frontalier le concernant dans d’autres enceintes et notamment
devant la Cour internationale de Justice. Dans sa première branche,
l’exception du Nigéria ne saurait en conséquence être accueillie.

57. Passant à la seconde branche de l'exception, la Cour examinera si
les conditions fixées par la jurisprudence pour qu’existe une situation
d’estoppel sont réunies en l’espéce.

L'existence d’une telle situation supposerait que le Cameroun ait adopté |
un comportement ou fait des déclarations qui auraient attesté d’une
manière claire et constante qu’il avait accepté de régler le différend de
frontières soumis aujourd’hui à la Cour par des voies exclusivement bila-
térales. Elle impliquerait en outre que le Nigéria, se fondant sur cette atti-
tude, ait modifié sa position à son détriment ou ait subi un préjudice
quelconque (Plateau continental de la mer du Nord, arrêt, C.L JT. Recueil
1969, p. 26, par. 30; Différend frontalier, terrestre, insulaire et maritime
(El Salvador! Honduras), requête à fin d'intervention, arrêt, C.J. Recueil
1990, p. 118, par. 63).

Ces conditions ne sont pas remplies en l’espèce. En effet, comme il a
été précisé au paragraphe 56 ci-dessus, le Cameroun n’a pas reconnu un
caractère exclusif aux négociations menées avec le Nigéria, pas plus que

32
304 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

le Nigéria ne semble l'avoir fait; en outre ce dernier n’établit pas avoir
modifié sa position à son détriment ou avoir subi un préjudice du fait
qu'il aurait pu sans cela rechercher une solution aux problèmes de fron-
tières existant entre les deux Etats en recourant à d’autres procédures,
mais qu’il a été empêché de le faire en se fondant sur la position préten-
dument adoptée par le Cameroun.

58. Enfin, la Cour n’est pas convaincue que le Nigéria aurait subi un
préjudice du fait que le Cameroun a entamé une procédure devant la
Cour au lieu de poursuivre des négociations qui, d’ailleurs, étaient dans
une impasse au moment du dépôt de la requête.

59. Dans ces conditions, le Cameroun, en saisissant la Cour, n’a pas
méconnu les règles de droit invoquées par le Nigéria à l’appui de sa
deuxième exception. Le Nigéria n’est par suite pas fondé à se prévaloir du
principe de la bonne foi et de la règle pacta sunt servanda, principe et
règle qui ne concernent que l’exécution d’obligations existantes. Dans sa
seconde branche, l’exception du Nigéria ne saurait être accueillie.

60. La deuxième exception préliminaire doit ainsi être rejetée dans sa
totalité.

TROISIÈME EXCEPTION PRÉLIMINAIRE

61. Dans sa troisième exception préliminaire, le Nigéria soutient que
«le règlement des différends frontaliers dans la région du lac Tchad relève
de la compétence exclusive de la commission du bassin du lac Tchad».

62. A l'appui de cette argumentation, le Nigéria invoque à la fois les
textes conventionnels régissant le statut de la commission et la pratique
des Etats membres. Il expose que «les procédures de règlement par la
commission sont obligatoires pour les parties» et que le Cameroun ne
pouvait par suite saisir la Cour sur la base du paragraphe 2 de Particle 36
du Statut.

63. Le Cameroun, quant à lui, expose à la Cour que:

«aucune disposition du statut de la commission du bassin du lac
Tchad n’établit au bénéfice de cette organisation internationale une
quelconque compétence exclusive en matière de délimitation de fron-
tières ».

Il ajoute que l’on ne saurait déduire une telle exclusivité du comporte-
ment des Etats membres. Par voie de conséquence, il demande à la Cour
de rejeter la troisième exception préliminaire.

oe

64. La Cour observera que le statut de la commission du bassin du lac
Tchad a été fixé en annexe à une convention du 22 mai 1964 signée à cette

33
305 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

date par le Cameroun, le Niger, le Nigéria et le Tchad. Cette conven-
tion, relative à la mise en valeur du bassin du lac Tchad, a pour objet,
selon son préambule, «de formuler les principes pour l’utilisation des res-
sources du bassin du lac Tchad à des fins économiques, y compris l’amé-
nagement des eaux». L'article IV du statut développe ces principes en
précisant que

«[PJexploitation du bassin et en particulier l’utilisation des eaux
superficielles et souterraines s’entend au sens le plus large, et se
réfère notamment aux besoins du développement domestique, indus-
triel et agricole, et à la collecte des produits de sa faune et de sa
flore».

Les Etats membres s’engagent en outre, selon l’article VII du statut, à
adopter «des règlements communs pour faciliter au maximum la naviga-
tion et le transport sur le lac et les voies navigables du bassin et en assurer
la sécurité et le contrôle».

La convention crée en son article premier la commission du bassin du
lac Tchad. Celle-ci est constituée de deux commissaires par Etat membre.
Conformément au paragraphe 3 de l’article X du statut, les décisions de
la commission sont prises a l’unanimité.

Les attributions de la commission sont fixées à l’article IX du même
statut. Elle prépare notamment «des réglements communs, permettant la
pleine application des principes affirmés dans le présent statut et dans la
convention à laquelle il est annexé, et en [assure] une application effec-
tive». Elle exerce diverses compétences en vue de coordonner l’action des
Etats membres en ce qui concerne l’utilisation des eaux du bassin. Parmi
ses attributions figure enfin, selon le paragraphe g) de l’article IX, celle
«d’examiner les plaintes et de contribuer à la solution de différends».

65. Les Etats membres ont en outre confié à la commission certaines
tâches qui n’avaient pas été initialement prévues par les textes conven-
tionnels. A la suite d’incidents entre le Cameroun et le Nigéria survenus
en 1983 dans la région du lac Tchad, une réunion extraordinaire de la
commission fut convoquée du 21 au 23 juillet 1983 à Lagos sur l'initiative
des chefs d’Etat intéressés, en vue de confier à la commission le soin
de traiter certaines questions frontalières et de sécurité. Deux sous-com-
missions d'experts furent alors créées. Elles se réunirent du 12 au 16 no-
vembre 1984. Un accord intervint immédiatement entre les experts pour
retenir «comme documents de travail ... traitant de la délimitation des
frontières dans le lac Tchad» diverses conventions et accords bilatéraux
conclus entre l’Allemagne, la France et le Royaume-Uni entre 1906 et
1931. Les experts proposèrent en même temps que la frontière ainsi déli-
mitée soit démarquée aussi rapidement que possible.

Cette démarcation fut opérée de 1988 à 1990 au cours de trois cam-
pagnes d’abornement lors desquelles furent posées sept bornes princi-
pales et soixante-huit bornes intermédiaires. Le rapport final de bornage
fut signé par les délégués des quatre Etats intéressés. Puis, le 23 mars 1994,

34
306 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

lors du huitième sommet d’Abuja de la commission du bassin du lac
Tchad, les chefs d'Etat et de gouvernement furent informés de «l’achè-
vement des travaux de matérialisation des frontières sur le terrain». Ils
décidèrent alors «d’approuver le document technique de la démarcation
des frontières internationales des Etats membres dans le lac Tchad»,
étant entendu «que chaque pays adopte le document conformément à ses
propres lois». La question de la ratification de ce document a été évoquée
lors du neuvième sommet des chefs d’Etat et de gouvernement de la com-
mission à N’Djamena, les 30 et 31 octobre 1996, en l’absence des chefs
d'Etat du Cameroun et du Nigéria, sans qu’aucun progrès soit constaté.
Depuis lors, le Cameroun a cependant déposé, le 22 décembre 1997, un
instrument de ratification tandis que le Nigéria ne l’a pas fait.

*

66. A la lumiére des textes conventionnels et de la pratique ainsi rap-
pelés, la Cour examinera les positions des Parties sur cette question. Le
Nigéria, pour sa part, soutient en premier lieu que «le rôle et le statut de
la commission» doivent étre compris «dans le cadre du systéme des orga-
nisations régionales» auquel se réfère l’article 52 de la Charte des Nations
Unies. Il en conclut que «la commission exerce un pouvoir exclusif pour
les questions de sécurité et d’ordre public dans la région du lac Tchad et
que ces questions incluent à juste titre les affaires de délimitation fronta-
lière».

Le Cameroun fait valoir, quant à lui, que la commission ne constitue
pas un accord ou organisme régional au sens de l’article 52 de la Charte,
en soulignant en particulier le fait que:

«il n’a jamais été question d’étendre cette catégorie aux organisa-
tions internationales régionales techniques qui, comme la [commis-
sion], peuvent comprendre un mécanisme de règlement pacifique des
différends ou de promotion de ce règlement».

67. La Cour rappellera que le paragraphe 1 de l’article 52 de la Charte
vise les accords ou les «organismes régionaux destinés à régler les affaires
qui, touchant au maintien de la paix et de la sécurité internationales, se
prêtent à une action de caractère régional». D’après le paragraphe 2 du
même article,

«[lles Membres des Nations Unies qui concluent ces accords ou
constituent ces organismes doivent faire tous leurs efforts pour régler
d’une manière pacifique, par le moyens desdits accords ou orga-
nismes, les différends d’ordre local, avant de les soumettre au Conseil
de sécurité».

Selon l’article 53, le Conseil de sécurité peut utiliser ces accords ou orga-
nismes «pour lapplication des mesures coercitives prises sous son auto-
rité».

Il ressort des textes conventionnels et de la pratique analysés aux para-

35
307 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

graphes 64 et 65 ci-dessus que la commission du bassin du lac Tchad
constitue une organisation internationale exerçant ses compétences dans
une zone géographique déterminée; qu’elle n’a toutefois pas pour fin de
régler au niveau régional des affaires qui touchent au maintien de la paix
et de la sécurité internationales. Elle n’entre donc pas dans les prévisions
du chapitre VIII de la Charte.

68. Mais en serait-il autrement que l’argumentation du Nigéria n’en
devrait pas moins être écartée. À cet égard, la Cour rappellera que, dans
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, elle avait estimé que le processus de Contadora ne pouvait être
«considéré comme constituant à proprement parler un «accord régional»
aux fins du chapitre VIII de la Charte des Nations Unies». Mais elle avait
ajouté qu’en tout état de cause

«la Cour n’est en mesure d'admettre, ni qu’il existe une obligation
quelconque d’épuisement des procédures régionales de négociation
préalable à sa saisine, ni que l’existence du processus de Contadora
empêche la Cour en l’espèce d'examiner la requête nicaraguayenne»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 440).

L'existence de procédures régionales de négociation ne saurait, quelle
qu’en soit la nature, empêcher la Cour d’exercer les fonctions qui lui sont
conférées par la Charte et le Statut.

69. Le Nigéria invoque par ailleurs l’article 95 de la Charte des Nations
Unies, selon lequel:

«Aucune disposition de la présente Charte n'empêche les
Membres de l’Organisation de confier la résolution de leurs diffé-
rends à d’autres tribunaux en vertu d’accords déjà existants ou qui
pourront être conclus dans l’avenir.»

Selon le Nigéria, la commission du bassin du lac Tchad devrait être
regardée comme un tribunal entrant dans les prévisions de ce texte. Il en
résulterait que, si la Cour se prononçait sur ces conclusions du Came-
roun, elle «porterait atteinte au principe d’autonomie juridictionnelle» et
«exercerait alors un rôle de juridiction d’appel».

La Cour estime que la commission du bassin du lac Tchad ne saurait
être regardée comme un tribunal. Elle ne rend ni sentence arbitrale, ni
jugement et de ce fait n’est ni un organe arbitral ni un organe judiciaire.
Par suite, l'argumentation du Nigéria sur ce point doit être écartée.

70. Le Nigéria soutient en outre que la convention du 22 mai 1964,
confirmée par la pratique des Etats membres de la commission, donne
compétence exclusive à cette dernière pour le règlement des différends
frontaliers. Il en déduit que la Cour ne saurait connaître des conclusions
du Cameroun tendant à ce qu’elle détermine dans ce secteur la frontière
entre les deux pays.

36
308 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

La Cour ne saurait accueillir cette argumentation. Elle notera tout
d’abord qu’aucune disposition de la convention ne donne compétence et
à fortiori compétence exclusive à la commission en matière de règlement
des différends frontaliers. Une telle compétence ne saurait notamment
être déduite du paragraphe g) de l’article IX de la convention (voir para-
graphe 64 ci-dessus).

La Cour relèvera par ailleurs que les Etats membres de la commission
ont par la suite chargé cette dernière de procéder à la démarcation des
frontières dans la région sur la base des accords et traités figurant dans le
rapport des experts de novembre 1984 (voir paragraphe 65 ci-dessus). De
ce fait, et comme le souligne le Nigéria, «la question de la démarcation de
frontière relève manifestement de la compétence de la commission».
Cette démarcation était conçue par les Etats intéressés comme une opéra-
tion matérielle à réaliser sur le terrain sous l’autorité de la commission en
vue d'éviter le renouvellement des incidents survenus en 1983.

Mais la commission n’a jamais reçu compétence, et à fortiori compé-
tence exclusive, pour se prononcer sur le différend territorial qui oppose
actuellement le Cameroun et le Nigéria devant la Cour, différend qui au
surplus n’était pas encore né en 1983. En conséquence, l’argumentation
du Nigéria doit être écartée.

71. Le Nigéria expose également que, de 1983 à 1994, «le Cameroun a
clairement et constamment montré son acceptation du régime de recours
exclusif à la commission du bassin du lac Tchad»; puis il aurait fait appel
à la Cour, contrairement aux engagements pris. Cette manière d’agir
aurait été préjudiciable au Nigéria, ainsi privé des procédures de «consul-
tation», de «négociation» qu’offrait la commission. La requête camerou-
naise serait frappée d’estoppel.

La Cour observera que les conditions fixées par sa jurisprudence pour
qu existe une situation d’estoppel, telles que rappelées au paragraphe 57
ci-dessus, ne sont pas remplies en l’espèce. En effet, le Cameroun n’a pas
accepté la compétence de la commission pour régler le différend de fron-
tières soumis actuellement à la Cour. L’argumentation exposée doit, là
encore, être écartée.

72. A titre subsidiaire, le Nigéria expose enfin que, compte tenu de la
démarcation en cours au sein de la commission du bassin du lac Tchad, la
Cour «devrait, pour des raisons d’opportunité judiciaire, imposer des
limites à l’exercice de sa fonction judiciaire dans la présente affaire» et se
refuser à statuer au fond sur la requête du Cameroun, comme elle l’a fait
en 1963 dans l'affaire du Cameroun septentrional.

Dans cette affaire, la Cour avait relevé que l’Assemblée générale des
Nations Unies avait mis fin à l’accord de tutelle en ce qui concerne le
Cameroun septentrional par sa résolution 1608 (XV); elle avait noté que
le différend entre les parties «relatif à l’interprétation et à l’application
[de cet accord concernait dès lors un traité] qui n’[était] plus en vigueur»;
elle avait ajouté qu’«il n’y [avait] plus aucune possibilité que ce traité
fasse à lavenir l’objet d’un acte d'interprétation ou d’application

37
309 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

conforme à un jugement rendu par la Cour». Elle en avait conclu que
toute décision judiciaire serait dès lors «sans objet» et qu'il ne servirait
«à rien d’entreprendre l'examen de l’affaire au fond». Relevant que les
limites qui sont celles de sa fonction judiciaire «ne lui permett{aïlent pas
d'accueillir ... les demandes [du Cameroun, elle avait estimé ne pouvoir]
statuer au fond sur [ces] demande[s]» (Cameroun septentrional, arrêt,
C.LJT. Recueil 1963, p. 37-38).

La Cour estime que la situation en l'espèce est toute différente. En
effet, alors que le Cameroun ne contestait pas en 1963 la validité de la
résolution de l’Assemblée générale mettant fin à la tutelle, le Nigéria,
dans la présente affaire, ne considère pas le document technique sur la
démarcation des frontières approuvé lors du sommet d’Abuja de la com-
mission du bassin du lac Tchad comme un document réglant de manière
définitive les problèmes de frontières dans cette région. Le Nigéria a
réservé sa position devant la Cour en ce qui concerne le caractère contrai-
gnant de ce document. Il soutient que ce dernier doit être ratifié et rap-
pelle qu’il ne l’a pas ratifié. Il a enfin précisé, lors du neuvième sommet de
la commission 4 N’Djamena en 1996, qu’il ne «peut même pas engager
le processus de ratification si la question n’est pas retirée de la Cour».

Le Cameroun, de son côté, estime que le Nigéria est dans l'obligation
d’achever le processus d'approbation du document en cause et que, même
en l’absence d’une telle action, la frontière entre les deux pays dans ce
secteur «est définie juridiquement», «matérialisée sur le terrain» et «inter-
nationalement reconnue ».

La Cour n’a pas à ce stade à prendre partie sur ces thèses adverses. Il
lui suffira de constater que le Nigéria ne saurait soutenir à la fois que la
procédure de démarcation engagée au sein de la commission du lac
Tchad n’est pas parvenue à son terme et que cette procédure a en même
temps rendu sans objet les conclusions du Cameroun. Il n’y a dès lors
aucune raison d'opportunité judiciaire qui puisse amener la Cour à se
refuser à statuer au fond sur ces conclusions.

73. Il résulte de ce qui précède que la troisième exception préliminaire
du Nigéria doit être rejetée.

QUATRIÈME EXCEPTION PRÉLIMINAIRE
74. La Cour abordera maintenant la quatrième exception préliminaire
soulevée par le Nigéria. Selon cette exception:

«La Cour ne devrait pas déterminer en l’espèce l’emplacement de
la frontière dans le lac Tchad dans la mesure où cette frontière cons-
titue le tripoint dans le lac ou est constituée par celui-ci.»

75. Le Nigéria soutient que la localisation du tripoint dans le lac
Tchad affecte directement un Etat tiers, la République du Tchad, et que

38
310 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

la Cour ne saurait dès lors déterminer l’emplacement de ce tripoint. Le
Nigéria prétend que sont inapplicables en l’espèce les conclusions aux-
quelles était parvenue la Chambre dans l’affaire du Différend frontalier
(Burkina Fasol République du Mali) selon lesquelles sa compétence

«ne se trouve pas limitée du seul fait que le point terminal de la fron-
tière se situe sur la frontière d’un Etat tiers non partie à l’instance.
En effet les droits de l'Etat voisin, le Niger, sont sauvegardés en tout
état de cause par le jeu de l’article 59 du Statut...» (C.LJ. Recueil
1986, p. 577, par. 46.)

Il affirme que la présente affaire se distingue de celle du Différend fron-
talier de 1986 en ce que celle-ci avait été introduite par un compromis
traduisant l’accord des Parties de faire procéder à la délimitation de
l’ensemble de la frontière. De plus, dans l’affaire du Différend frontalier,
le Niger avait été considéré comme étant un Etat tiers «à part entière»,
alors qu’en l’espèce existe la commission du bassin du lac Tchad au sein
de laquelle coopèrent les Etats riverains. Du fait de cette coopération, les
accords frontaliers ou les autres accords conclus entre le Nigéria et le
Cameroun en ce qui concerne le lac Tchad ne seraient pas res inter alios
acta pour les autres Etats membres de cette commission. Ni le Niger, ni le
Tchad ne seraient dès lors de simples tierces parties en l’espèce. Selon le
Nigéria, «[lle régime du lac Tchad fait l’objet d’une coopération multila-
térale et ne se prête pas à la bilatéralisation complète» que la Chambre a
adoptée dans l'affaire du Différend frontalier.

Le Nigéria fait aussi valoir que ce n’est pas simplement de manière
théorique ou fortuite que le Tchad, en sa qualité d’Etat tiers, est concerné
par la question des frontières ; des incidents ont eu lieu entre le Nigéria et
le Tchad sur le lac Tchad et à son sujet. Enfin, le Nigéria conteste la dis-
tinction que la Chambre a opérée dans l’affaire du Différend frontalier
entre délimitation maritime et délimitation terrestre. «Des critères d’équi-
distance, de proportionnalité et d'équité ... ont été appliqués pour déli-
miter des frontières lacustres, notamment celles de grands lacs.» La posi-
tion du Nigéria est telle qu’on serait fondé à en déduire que sa quatrième
exception préliminaire est dirigée non seulement contre la compétence de
la Cour (par analogie avec le principe énoncé dans l'affaire de l’Or moné-
taire pris à Rome en 1943, question préliminaire, arrêt, C.J. Recueil
1954, p. 19), mais encore contre la recevabilité de la requête, étant donné
que cette exception est selon cet Etat fondée sur l’un et l’autre terrain.

76. Le Cameroun, pour sa part, soutient que la Cour doit exercer sa
compétence sur l’ensemble de la frontière qui fait l’objet du différend,
jusqu’au point terminal septentrional situé dans le lac Tchad; la qua-
trième exception préliminaire du Nigéria irait directement à l'encontre de
la jurisprudence constante en matière de tripoint. Le Cameroun rejette
tout particulièrement la thèse du Nigéria selon laquelle il faut établir une
distinction entre la décision rendue en l’affaire du Différend frontalier et
la présente espèce: l’absence de compromis et partant le défaut de consen-
tement du Nigéria pour ce qui est de l'introduction de l'instance ne sont

39
311 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

pas des éléments pertinents; le Nigéria n’invoque aucun précédent où ait
été opérée une distinction entre «Etats tiers à part entière» et ceux qui ne
seraient pas de véritables Etats tiers. Les accords frontaliers inter se, con-
clus sans la participation d'Etats tiers, seraient fréquents, et l’article 59
suffirait à protéger les droits de ceux-ci. Le concept d’implication théo-
rique d’un Etat tiers dans une question frontaliére est, de l’avis du Came-
roun, dénué de pertinence. Rien ne vient étayer un tel concept, et ses
conséquences ne sont pas clairement expliquées. Le Cameroun conteste
enfin les efforts déployés par le Nigéria pour écarter application de
Parrét rendu dans l'affaire du Différend frontalier à la délimitation des
frontières lacustres.

77. Dans la mesure où le Nigéria entend se prévaloir de la compétence
exclusive de la commission du bassin du lac Tchad en matière de délimi-
tation des frontières dans le lac Tchad, la Cour notera qu’elle a déjà
répondu à ce moyen en examinant la troisième exception préliminaire.
Celle-ci n'ayant pas été retenue, la Cour n’a pas à en traiter à nouveau.

78. La Cour observera en outre que les conclusions que le Cameroun
lui a soumises dans la requête additionnelle (par. 17), telles que formulées
dans son mémoire (mémoire du Cameroun, p. 669-671, par. 9), ne contien-
nent aucune demande spécifique tendant à ce que soit déterminé l’empla-
cement du tripoint Nigéria-Cameroun-Tchad dans le lac. La requête
additionnelle prie la Cour de «préciser définitivement la frontière entre
elle [la République du Cameroun] et la République fédérale du Nigéria
du lac Tchad à la mer» (requête additionnelle, par. 17 f)), tandis que le
mémoire prie la Cour de dire et juger:

«que la frontière lacustre et terrestre entre le Cameroun et le Nigéria
suit le tracé suivant:

— du point de longitude 14° 04’ 59” 9999 a l’est de Greenwich et de
latitude de 13° 05’ 00” 0001, nord, elle passe ensuite par le point
situé a 14° 12’ 11” 7 de longitude est et 12° 32’ 17” 4 de latitude
nord» (p. 669, par. 9.1 a)).

Ces conclusions ont néanmoins une incidence sur emplacement du tri-
point. Elles pourraient mener soit à la confirmation de l'emplacement du
tripoint tel qu’il a été accepté en pratique jusqu’à présent sur la base
d’actes et d'accords des anciennes puissances coloniales et des démarca-
tions opérées par la commission (voir paragraphe 65 ci-dessus), soit à une
nouvelle détermination de l'emplacement du tripoint, comme suite éven-
tuellement aux revendications que fait valoir le Nigéria sur Darak et des
îles avoisinantes. Ces revendications ne sauraient être examinées au fond
par la Cour au présent stade de la procédure. Mais la Cour notera à ce
stade qu’elles sont dirigées contre le Cameroun et qu’elle pourra, le
moment venu, prendre sa décision à cet égard sans se prononcer sur les
intérêts du Tchad, comme elle va le montrer ci-après.

79. La Cour abordera donc maintenant l’élément clé de la quatrième
exception préliminaire du Nigéria, à savoir l’affirmation selon laquelle la

40
312 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

détermination du tripoint porterait atteinte aux intérêts juridiques du
Tchad et que la Cour ne pourrait par suite procéder à cette détermina-
tion.

La Cour rappelle qu’elle a toujours reconnu comme un des principes
fondamentaux de son Statut qu'aucun différend entre Etats ne peut être
tranché sans le consentement de ces derniers à sa compétence (Or moné-
taire pris à Rome en 1943, arrêt, C.I.J. Recueil 1954, p. 32). Néanmoins,
la Cour a également souligné qu’elle n’est pas nécessairement empéchée
de statuer lorsque la décision qu’il lui est demandé de rendre est suscep-
tible d’avoir des incidences sur les intérêts juridiques d’un Etat qui n’est
pas partie à l’instance; et la Cour n’a refusé d’exercer sa compétence que
lorsque les intérêts d’un Etat tiers «constituent ... l’objet même de la déci-
sion à rendre sur le fond» (Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, C.J. Recueil 1992, p. 261,
par. 55; Timor oriental (Portugal c. Australie), arrêt, C.J. Recueil
1995, p. 104-105, par. 34).

La Cour observera que les conclusions que le Cameroun lui a soumises
visent sa frontière avec le Nigéria et uniquement cette frontière. Ces
conclusions, que l’on se réfère à celles qui figurent dans la requête addi-
tionnelie du Cameroun ou à celles qui sont formulées dans son mémoire,
ne visent nullement la frontière entre le Cameroun et la République du
Tchad. Certes, l'invitation faite à la Cour de «préciser définitivement la
frontière entre elle [la République du Cameroun] et la République fédé-
rale du Nigéria du lac Tchad à la mer» (requête additionnelle, par. 17 f))
est susceptible d’affecter le tripoint, c’est-à-dire le point où les frontières
du Cameroun, du Nigéria et du Tchad se rejoignent. Toutefois, la
demande tendant à ce que soit précisée la frontière entre le Cameroun et
le Nigéria du lac Tchad à la mer n'implique pas que le tripoint pourrait
s’écarter de la ligne constituant la frontière entre le Cameroun et le
Tchad. Ni le Cameroun ni le Nigéria ne contestent le tracé actuel de cette
frontière au centre du lac, tel que décrit dans le «document technique de
la démarcation des frontières» mentionné au paragraphe 65 ci-dessus.
Les incidents survenus entre le Nigéria et le Tchad dans le lac, dont fait
état le Nigéria, concernent celui-ci et le Tchad et non le Cameroun ou sa
frontière avec le Tchad. Procéder à une nouvelle détermination du point
où la frontière entre le Cameroun et le Nigéria rejoint celle entre le Tchad
et le Cameroun ne pourrait conduire en l’espèce qu’au déplacement du
tripoint le long de la ligne de la frontière, dans le lac, entre le Tchad et le
Cameroun. Ainsi, les intéréts juridiques du Tchad, en tant qu’Etat tiers
non partie à l’instance, ne constituent pas l’objet de la décision à rendre
sur le fond de la requête du Cameroun; dès lors, l’absence du Tchad
n’empêche nullement fa Cour de se prononcer sur le tracé de la frontière
entre le Cameroun et le Nigéria dans le lac.

80. La Cour relévera aussi que, dans l’affaire du Différend territo-
rial (Jamahiriya arabe libyennelTchad), le tripoint où la frontière entre
la Libye et le Tchad rejoint la frontière occidentale du Soudan, sur le
24 méridien est de Greenwich, a été déterminé sans la participation du

41
313 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Soudan. Les points terminaux à l’est des principales lignes prises en con-
sidération par la Cour dans cette affaire, pour la délimitation de la fron-
tière entre la Libye et le Tchad, étaient situés à divers emplacements sur
la frontière occidentale du Soudan.

En outre, la Cour a, dans cette même affaire, fixé, en l’absence du
Niger, la frontière occidentale entre la Libye et le Tchad jusqu’au point
d’intersection du 15° méridien est et du 23° parallèle nord, point où, selon
le Tchad, se rejoindraient les frontières de la Libye, du Niger et du
Tchad.

81. Les faits de l’affaire du Différend frontalier (Burkina Faso/Répu-
blique du Mali) sont tout à fait différents de ceux de la présente espèce,
étant donné que la section en cause de la frontière du Niger n’était pas
délimitée à l’époque considérée. La détermination du tripoint dans cette
affaire concernait donc directement le Niger en tant qu’Etat tiers, ce qui
d’ailleurs n’a pas empêché la Chambre de tracer la frontière entre le Bur-
kina Faso et la République du Mali jusqu’à son point extrême. La ques-
tion de savoir s’il faudra effectivement déplacer l'emplacement du tri-
point dans le lac Tchad par rapport à la position où il se situe actuellement
sera résolue lorsque la Cour aura rendu son arrêt sur le fond. Ce dépla-
cement serait sans conséquence pour le Tchad.

82. Finalement, la Cour observera que, du fait que ni le Cameroun ni
le Nigéria ne contestent le tracé actuel de la frontière, au centre du lac
Tchad, entre le Cameroun et la République du Tchad (voir para-
graphe 79 ci-dessus), elle n’a pas — à supposer même que cela fût pos-
sible au stade préliminaire actuel — à examiner l’argumentation présen-
tée par le Nigéria en ce qui concerne les principes juridiques applicables
à la détermination des frontières lacustres, spécialement dans le cas de
grands lacs comme le lac Tchad.

83. La quatrième exception préliminaire doit donc être rejetée.

CINQUIÈME EXCEPTION PRÉLIMINAIRE

84. Dans sa cinquième exception préliminaire, le Nigéria fait valoir
qu'il n'existe pas de différend concernant «la délimitation de la frontière
en tant que telle» sur toute sa longueur entre le tripoint du lac Tchad et
la mer sous réserve, dans le lac Tchad, de la question du titre sur Darak
et sur des îles avoisinantes et sous réserve de la question du titre sur la
presqu'île de Bakassi.

85. Lors des plaidoiries, il est devenu clair que, outre les revendica-
tions sur Darak et Bakassi, le Nigéria et le Cameroun ont des préten-
tions contraires en ce qui concerne le village de Tipsan qui, selon l’une et
l’autre des Parties, serait situé de son côté de la frontière. Un membre de
la Cour a également demandé aux Parties lors de ia procédure orale si le
fait que le Nigéria soutient devant la Cour qu’il n’existe pas de différend

42
314 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

en ce qui concerne la frontière terrestre entre les deux Etats (sous réserve
des problèmes existants dans la presqu'île de Bakassi et la région de
Darak) signifie

«que, en dehors de ces deux secteurs, il y a accord du Nigéria avec
le Cameroun sur les coordonnées géographiques de cette frontière,
telles qu’elles résulteraient des textes invoqués par le Cameroun dans
sa requête et son mémoire».

La réponse donnée par le Nigéria à cette question sera examinée ci-après
(paragraphe 91).

86. Pour le Cameroun, sa frontière actuelle avec le Nigéria a été déli-
mitée avec précision par les anciennes puissances coloniales ainsi que par
des décisions de la Société des Nations et des actes de l'Organisation des
Nations Unies.

Ces délimitations ont été confirmées ou complétées par des accords
conclus directement entre le Cameroun et le Nigéria après leur indépen-
dance. Le Cameroun demande à la Cour «de bien vouloir préciser défi-
nitivement la frontière entre elle et le Nigéria du lac Tchad à la mer»
(requête additionnelle, par. 17 f)) le long d’une ligne dont les coordon-
nées sont indiquées dans le mémoire du Cameroun.

Le fait que le Nigéria revendique des titres sur la presqu'île de Bakassi
et Darak ainsi que sur des îles avoisinantes signifie, selon le Cameroun,
que le Nigéria conteste la validité de ces instruments juridiques et remet
ainsi en cause l’ensemble de la frontière qui est fondé sur ceux-ci. Pour le
Cameroun, la survenance le long de la frontière de nombreux incidents et
incursions en est la confirmation. Les revendications du Nigéria sur la
presqu'île de Bakassi ainsi que sa position quant à la déclaration de
Maroua mettent également en question le fondement de la frontière mari-
time entre ies deux pays. Selon le Cameroun, contrairement à ce
qu’affirme le Nigéria, un différend s’est élevé entre les deux Etats au sujet
de l’ensemble de la frontière.

87. La Cour rappellera que:

«au sens admis dans sa jurisprudence et celle de sa devancière un
différend est un désaccord sur un point de droit ou de fait, un
conflit, une opposition de thèses juridiques ou d'intérêts entre des
parties (voir Concessions Mavrommatis en Palestine, arrêt n° 2, 1924,
CP.J.I série A n° 2, p. 11; Cameroun septentrional, arrêt, CIJ.
Recueil 1963, p. 27, et Applicabilité de l'obligation d'arbitrage en
vertu de la section 21 de l'accord du 26 juin 1947 relatif au siège de
l'Organisation des Nations Unies, avis consultatif, CI.J. Recueil
1988, p. 27, par. 35)» (Timor oriental (Portugal c. Australie), arrêt,
CLS. Recueil 1995, p. 99-100, par. 22),

et que,

«[pJour établir l’existence d’un différend: «Il faut démontrer que la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre» (Sud-Ouest africain, exceptions préliminaires, arrêt, CLJ.

43
315 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Recueil 1962, p. 328); par ailleurs, «l'existence d’un différend inter-
national demande à être établie objectivement» ({nterprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, CI.J. Recueil 1950, p. 74)» (C.LJ.
Recueil 1995, p. 100).

Sur la base de ces critères, il existe bel et bien des différends en ce qui
concerne Darak et des îles avoisinantes, Tipsan ainsi que la presqu'île de
Bakassi. Ce dernier différend pourrait, comme il a été indiqué par le
Cameroun, avoir une influence sur la frontière maritime entre les deux
Parties.

88. Tous ces différends concernent la frontière entre le Cameroun et le
Nigéria. Etant donné toutefois la longueur totale de cette frontière qui
s'étend sur plus de 1600 kilomètres, du lac Tchad jusqu’à la mer, on ne
saurait affirmer que ces différends par eux-mêmes concernent une portion
si importante de la frontière qu'il existerait de ce fait et nécessairement un
différend portant sur l’ensemble de celle-ci.

89. En outre, la Cour relèvera que le Nigéria ne conteste pas expres-
sément l’ensemble de la frontière. Mais un désaccord sur un point de
droit ou de fait, un conflit, une opposition de thèses juridiques ou d’inté-
rêts ou le fait que la réclamation de lune des parties se heurte à l’opposi-
tion manifeste de l’autre ne doivent pas nécessairement être énoncés
expressis verbis. Pour déterminer lexistence d’un différend, il est pos-
sible, comme en d’autres domaines, d'établir par inférence quelle est en
réalité la position ou l'attitude d’une partie. A cet égard, la Cour ne
trouve pas convaincante la thèse du Cameroun selon laquelle la contesta-
tion par le Nigéria de la validité des titres existants sur Bakassi, Darak et
Tipsan met nécessairement en cause la validité en tant que telle des
instruments sur lesquels repose le tracé de la totalité de la frontière
depuis le tripoint dans le lac Tchad jusqu’à la mer et prouve ainsi l’exis-
tence d’un différend concernant l’ensemble de cette frontière.

90. Il convient certainement dans ce contexte de tenir compte de la
survenance d'incidents frontaliers. Mais chaque incident frontalier
n'implique pas une remise en cause de la frontière. De plus, certains des
incidents dont le Cameroun fait état sont survenus dans des zones diffi-
ciles d’accès, où la démarcation de la frontière est inexistante ou impré-
cise. Et chaque incursion ou incident signalé par le Cameroun n’est pas
nécessairement imputable à des personnes dont le comportement serait
susceptible d’engager la responsabilité du Nigéria. Même considérés
conjointement avec les différends frontaliers existants, les incidents et
incursions dont fait état le Cameroun n’établissent pas par eux-mêmes
l'existence d’un différend concernant l’ensemble de la frontière entre le
Cameroun et le Nigéria. |

91. La Cour relèvera cependant que le Nigéria s’est constamment
montré réservé dans la manière de présenter sa propre position sur ce
point. Bien qu'il ait été au courant des préoccupations et des inquiétudes
du Cameroun, il a répété, sans en dire davantage, qu’il n’existe pas de

44
316 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

différend concernant «la délimitation de la frontière en tant que telle».
La même prudence caractérise la réponse donnée par le Nigéria à la ques-
tion qu’un membre de la Cour a posée à l’audience (voir paragraphe 85
ci-dessus). La question était de savoir s’il y avait accord entre les Parties
sur les coordonnées géographiques de la frontière, telles que revendiquées
par le Cameroun sur la base des textes qu’il invoque. La réponse du Nigé-
ria se lit comme suit:

«La frontière terrestre entre le Nigéria et le Cameroun n’est pas
décrite par référence à des coordonnées géographiques. Ce sont
plutôt les instruments pertinents (qui sont tous antérieurs à l’indé-
pendance du Nigéria et du Cameroun) ainsi que la pratique bien
établie, tant avant qu'après l’indépendance, qui fixent la frontière
par référence à des caractéristiques physiques telles que ruisseaux,
rivières, montagnes et routes, comme c'était couramment le cas à
cette époque. Depuis l'indépendance, les deux Etats n’ont pas conclu
d’accord bilatéral qui confirme expressément ou définisse de toute
autre manière, par référence à des coordonnées géographiques, la
frontière préexistant à l'indépendance. Le tracé de la frontière, qui
était bien établi avant l'indépendance et les procédures de l’Organi-
sation des Nations Unies qui s’y rapportent, a néanmoins continué
d’être accepté en pratique depuis lors par le Nigéria et le Came-
roun.»

92. La Cour notera que, dans cette réponse, le Nigéria n’indique pas
s’il est ou non d’accord avec le Cameroun sur le tracé de la frontière ou
sur sa base juridique, encore qu'il soit clairement en désaccord avec le
Cameroun en ce qui concerne Darak et des iles avoisinantes, Tipsan et
Bakassi. Le Nigéria déclare que la frontiére terrestre existante est décrite
par référence non a des coordonnées géographiques, mais à des caracté-
ristiques physiques. S’agissant de la base juridique de la frontiére, le
Nigéria se référe 4 des «instruments pertinents» sans préciser de quels
instruments il s’agit; il déclare cependant qu'ils étaient antérieurs à l’indé-
pendance et que depuis lors aucun accord bilatéral «qui confirme expres-
sément ou définisse de toute autre manière, par référence à des coordon-
nées géographiques, la frontière préexistant à l'indépendance» n’a été
conclu entre les Parties. Une telle formulation semble suggérer que les
instruments existants appellent une confirmation. En outre, le Nigéria
évoque la «pratique bien établie tant avant qu'après l'indépendance»
comme une des bases juridiques de la frontière dont le tracé, déclare-t-il,
a «continué d’être accepté en pratique»; il n’indique pas cependant de
quelle pratique il s’agit.

93. La Cour est saisie de conclusions du Cameroun tendant à ce que sa
frontière avec le Nigéria soit précisée définitivement du lac Tchad à la
mer (voir paragraphe 86 ci-dessus). Le Nigéria soutient qu’il n’existe pas
de différend concernant la délimitation de cette frontière en tant que telle
sur toute sa longueur depuis le tripoint du lac Tchad jusqu’à la mer (voir
paragraphe 84 ci-dessus) et que la demande du Cameroun aux fins de

45
317 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

fixer définitivement la frontière n’est pas recevable en l’absence d’un tel
différend. Le Nigéria n’a cependant pas marqué son accord avec le
Cameroun sur le tracé de cette frontière ou sur sa base juridique (voir
paragraphe 92 ci-dessus) et il n’a pas fait connaître à la Cour la position
qu’il adoptera ultérieurement sur les revendications du Cameroun. Le
Nigéria est en droit de ne pas avancer, au présent stade de la procédure,
des arguments qu’il considère comme relevant du fond, mais en pareille
circonstance la Cour se trouve dans une situation telle qu’elle ne saurait
se refuser à examiner les conclusions du Cameroun par le motif qu’il
n’existerait pas de différend entre les deux Etats. Du fait de la position
prise par le Nigéria, l’étendue exacte de ce différend ne saurait être déter-
minée à l'heure actuelle; un différend n’en existe pas moins entre les deux
Parties, à tout le moins en ce qui concerne les bases juridiques de la fron-
tière et il appartient à la Cour d’en connaître.

94. La cinquième exception préliminaire soulevée par le Nigéria doit
donc être rejetée.

SIXIÈME EXCEPTION PRÉLIMINAIRE

95. La Cour examinera maintenant la sixième exception préliminaire
soulevée par le Nigéria, selon laquelle aucun élément ne permet au juge
de décider que la responsabilité internationale du Nigéria est engagée en
raison de prétendues incursions frontalières.

96. Selon le Nigéria, les conclusions du Cameroun ne satisfont pas aux
exigences de l’article 38 du Règlement de la Cour et des principes géné-
raux du droit qui prescrivent que soient clairement présentés les faits sur
lesquels repose la requête du Cameroun, y compris les dates, les circons-
tances et les lieux précis des incursions et incidents allégués sur le terri-
toire camerounais. Le Nigéria soutient que les éléments que le Cameroun
a soumis à la Cour ne lui fournissent pas les informations dont il a besoin
et auxquelles il a droit aux fins de préparer sa réponse. De même, selon le
Nigéria, les éléments fournis sont si fragmentaires qu’ils ne permettent pas
à la Cour de trancher équitablement et utilement, sur le plan judiciaire, les
questions de responsabilité d’Etat et de réparation soulevées par le Came-
roun. Tout en reconnaissant qu’un Etat dispose d’une certaine latitude
pour développer ultérieurement le contenu de sa requête et de son mémoire,
le Nigéria affirme que le Cameroun doit pour l'essentiel s’en tenir, dans
ses développements, à l’affaire telle qu’elle a été présentée dans la requête.

97. Le Cameroun souligne qu’il a clairement indiqué dans ses écritures
et plaidoiries que c’est seulement à titre indicatif qu’il s’est référé à cer-
tains faits pour établir la responsabilité du Nigéria et qu’il pourrait, le cas
échéant, développer ces faits lors de la phase de l’examen au fond. Le
Cameroun renvoie aux prescriptions du paragraphe 2 de l’article 38 du
Règlement, qui fait mention d’un exposé «succinct» des faits. Il prétend

46
318 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

qu’il est loisible aux parties de développer ou de préciser au cours de la
procédure les faits de l’affaire tels que présentés dans la requête.

98. La décision sur la sixième exception préliminaire du Nigéria dépend
de la question de savoir si sont réunies en l’espèce les conditions que doit
remplir une requête, telles qu’énoncées au paragraphe 2 de Particle 38 du
Règlement de la Cour. Aux termes de ce paragraphe, la requête «indique
... la nature précise de la demande et contient un exposé succinct des faits
et moyens sur lesquels cette demande repose». La Cour relève que le mot
«succinct», au sens ordinaire de ce terme, ne signifie pas «complet»
et que, ni le contexte dans lequel ce terme est employé au paragraphe 2
de l’article 38 du Règlement de la Cour, ni l’objet et le but de cette dis-
position ne conduisent à une telle interprétation. Le paragraphe 2 de
l’article 38 n’exclut donc pas que l’exposé des faits et des motifs sur les-
quels repose une demande soit complété ultérieurement.

99. Il ne découle pas davantage du paragraphe 2 de l’article 38 que la
latitude dont dispose l'Etat demandeur pour développer ce qu’il a exposé
dans sa requête soit strictement limitée, comme le suggère le Nigéria. Une
telle conclusion ne saurait être tirée du terme «succinct»; elle ne saurait
non plus être tirée des prononcés de la Cour selon lesquels la date perti-
nente pour apprécier la recevabilité d’une requête est la date de son
dépôt; en effet, ces prononcés ne se réfèrent pas au contenu des requêtes
(Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
1998, p. 26, par. 44, et Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Locker-
bie (Jamahiriya arabe libyenne c. Etats-Unis d’ Amérique), exceptions
préliminaires, arrêt, CI.J. Recueil 1998, p. 130, par. 43). Une interpré-
tation aussi restrictive ne correspondrait pas davantage aux conclusions
de la Cour selon lesquelles

«si, en vertu de Particle 40 du Statut, l’objet d’un différend porté
devant la Cour doit être indiqué, l’article 32, paragraphe 2, du Règle-
ment de la Cour [aujourd’hui l’article 38, paragraphe 2] impose au
demandeur de se conformer «autant que possible» à certaines pres-
criptions. Cette expression s’applique non seulement à la mention de
la disposition par laquelle le requérant prétend établir la compétence
de la Cour mais aussi à l’indication précise de l’objet de la demande et
à l’exposé succinct des faits et des motifs par lesquels la demande est
prétendue justifiée. » (Cameroun septentrional (Cameroun c. Royaume-
Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 28.)

La Cour rappellera également que, selon une pratique établie, les Etats
qui déposent une requête à la Cour se réservent le droit de présenter ulté-
rieurement des éléments de fait et de droit supplémentaires. Cette liberté
de présenter de tels éléments trouve sa limite dans l’exigence que «le dif-
férend porté devant la Cour par requête ne se trouve pas transformé en

47
319 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

un autre différend dont le caractère ne serait pas le même» (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), compétence et recevabilité, arrêt, CII.
Recueil 1984, p. 427, par. 80). En l’espèce, le Cameroun n’a pas opéré
une telle transformation du différend.

100. En ce qui concerne le sens à donner au terme «succinct», la Cour
se bornera à noter que dans la présente affaire la requête du Cameroun
contient un exposé suffisamment précis des faits et moyens sur lesquels
s’appuie le demandeur. Cet exposé remplit les conditions fixées par le para-
graphe 2 de l’article 38 du Statut et la requête est par suite recevable.

Cette constatation ne préjuge cependant en rien la question de savoir
si, compte tenu des éléments fournis à la Cour, les faits allégués par le
demandeur sont ou non établis et si les moyens invoqués par lui sont ou
non fondés. Ces questions relèvent du fond et ii ne saurait en être préjugé
dans la présente phase de l’affaire.

101. La Cour ne saurait enfin accepter l’idée selon laquelle le Nigéria
se trouverait dans limpossibilité de répondre utilement aux allégations
présentées ou qu’elle-méme se trouverait en définitive dans l’impossibilité
de se prononcer équitablement et utilement à la lumière des preuves et
moyens dont elle dispose du fait que, selon le Nigéria, la requête du
Cameroun ne serait pas suffisamment claire et complète et serait inadé-
quate. C’est au demandeur de subir les conséquences d’une requête qui ne
contiendrait pas un exposé satisfaisant des faits et motifs sur lesquels
repose sa demande. Comme la Cour l’a dit dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
ce. Etats-Unis d’ Amérique):

«c’est en définitive au plaideur qui cherche à établir un fait qu’incombe
la charge de la preuve; lorsque celle-ci n’est pas produite, une conclu-
sion peut être rejetée dans l’arrêt comme insuffisamment démontrée,
mais elle ne saurait être déclarée irrecevable in limine parce qu’on pré-
voit que les preuves feront défaut» (ibid, p. 437, par. 101).

102. En conséquence, la Cour rejette la sixième exception préliminaire
soulevée par le Nigéria.

SEPTIÈME EXCEPTION PRÉLIMINAIRE

103. Dans sa septième exception préliminaire, le Nigéria a soutenu
qu’il n'existe pas de différend juridique concernant la délimitation de la
frontière maritime entre les deux Parties, qui se prêterait actuellement à
une décision de la Cour.

104. Le Nigéria déclare qu'il en est ainsi pour deux motifs: en premier
lieu, il n’est pas possible de déterminer la frontière maritime avant de se
prononcer sur le titre concernant la presqu'île de Bakassi. En second lieu,
dans l’éventualité où une décision serait prise sur la question du titre

48
320 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

concernant la presqu'île de Bakassi, les demandes concernant les ques-
tions de délimitation maritime n’en seraient pas moins irrecevables faute
d’action antérieure suffisante des Parties pour effectuer, sur un pied
d’égalité, une délimitation «par voie d’accord conformément au droit
international». De l’avis du Nigéria, la Cour ne saurait être valablement
saisie par voie de requête unilatérale d’un Etat de la délimitation d’une
zone économique exclusive ou d’un plateau continental, si l'Etat en cause
n’a fait aucune tentative pour parvenir à un accord avec l’Etat défendeur
au sujet de cette frontière, contrairement aux prescriptions des articles 74
et 83 de la convention des Nations Unies sur le droit de la mer. Selon le
Nigéria, une telle requéte unilatérale est irrecevable.

105. Le Cameroun estime que le premier moyen invoqué par le Nigé-
ria ne se rapporte ni à la compétence de la Cour ni à la recevabilité de la
requête, mais concerne simplement la méthode la plus indiquée pour exa-
miner l'affaire au fond, décision qui relève du pouvoir discrétionnaire de
la Cour. Quant au second moyen avancé par le Nigéria, le Cameroun
conteste que des négociations soient une condition préalable à l’introduc-
tion d’une instance devant la Cour dans des affaires de délimitation. Le
Cameroun considère le paragraphe 2 de l’article 74 et le paragraphe 2 de
Particle 83 de la convention des Nations Unies sur le droit de la mer, dont
les libellés sont identiques, non comme interdisant le recours au règle-
ment par tierce partie, mais comme rendant obligatoire un tel recours en
vue d’éviter des délimitations unilatérales.

Le Cameroun indique, en tout état de cause, qu’il a suffisamment
négocié avec le Nigéria avant de saisir la Cour, et qu’il n’a saisi cette der-
niére que lorsqu'il est devenu évident que toute nouvelle négociation serait
vouée à l'échec. Sur ce point, il soutient que depuis l’occupation effective
de la presqu'île de Bakassi par le Nigéria, toute négociation concernant la
délimitation de la frontière maritime est devenue impossible.

106. La Cour examinera tout d’abord le premier moyen présenté par le
Nigéria. La Cour reconnaît qu'il serait difficile, sinon impossible, de
déterminer quelle est la délimitation de la frontière maritime entre les
Parties aussi longtemps que la question du titre concernant la presqu'île
de Bakassi n’aura pas été réglée. La Cour relèvera, toutefois, que, dans sa
requête, le Cameroun prie non seulement la Cour

«de procéder au prolongement du tracé de sa frontière maritime avec
la République fédérale du Nigéria jusqu’à la limite des zones mari-
times que le droit international place sous leur juridiction respective»
(requête du Cameroun du 29 mars 1994, p. 14, par. 20, alinéa f)),

mais aussi:

«de dire et juger:

a) que la souveraineté sur la presqu'île de Bakassi est camerou-
naise, en vertu du droit international, et que cette presqu'île fait
partie intégrante du territoire de.la République du Cameroun»
(ibid., par. 20).

49
321 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

Les deux questions étant ainsi soumises à la Cour, c’est à elle qu’il appar-
tient de régler l’ordre dans lequel elle examinera ces questions, de telle
sorte qu’elle puisse traiter au fond chacune d’entre elles. C’est là une
question qui relève du pouvoir discrétionnaire de la Cour et qui ne sau-
rait fonder une exception préliminaire. Par voie de conséquence, le moyen
doit être écarté.

107. Quant au second moyen du Nigéria, la Cour notera tout d’abord
qu’alors que son premier moyen concernait la totalité de la frontière ma-
ritime, le second ne semble viser que la délimitation à partir du point G
vers le large. C’est ce qu’a reconnu un conseil du Nigéria et cela semble
correspondre au fait que de nombreuses négociations ont eu lieu entre les
Parties de 1970 à 1975 en ce qui concerne la frontière maritime à partir
des atterrages de Bakassi jusqu’au point G, négociations qui ont abouti à
la déclaration de Maroua sur laquelle les Parties sont en désaccord.

La Cour rappellera en outre que, lorsqu'elle traite des affaires qui sont
portées devant elle, elle doit s’en tenir aux demandes précises qui lui sont
soumises. Or, le Nigéria demande ici à la Cour de conclure que:

«dans l'éventualité où la question du titre concernant la presqu’île
de Bakassi serait réglée, les demandes concernant les questions de
délimitation maritime ne seront pas recevables faute de mesures suf-
fisantes des Parties pour effectuer, sur un pied d’égalité, une délimi-
tation «par voie d’accord conformément au droit international».

Ainsi, ce qui est en litige entre les Parties et ce que la Cour doit trancher
dès maintenant est la question de savoir si l’absence alléguée d’efforts suf-
fisants pour négocier empêche la Cour de déclarer ou non recevable la
demande du Cameroun.

Une telle question revêt un caractère véritablement préliminaire et doit
être tranchée conformément aux dispositions de l’article 79 du Règlement
de la Cour.

108. A cet égard, le Cameroun et le Nigéria se réfèrent à la convention
des Nations Unies sur le droit de la mer à laquelle ils sont parties. L’ar-
ticle 74 de la convention, relatif à la zone économique exclusive, et l’ar-
ticle 83, concernant le plateau continental, disposent en leur paragraphe 1,
en termes identiques, que la délimitation

«entre Etats dont les côtes sont adjacentes ou se font face est effec-
tuée par voie d’accord conformément au droit international tel qu’il
est visé à l’article 38 du Statut de la Cour internationale de Justice,
afin d’aboutir à une solution équitable».

Ces paragraphes sont suivis de paragraphes 2 identiques qui se lisent
comme suit: «S’ils ne parviennent pas à un accord dans un délai raison-
nabie, les Etats concernés ont recours aux procédures prévues à la par-
tie XV.» L'une de ces procédures consiste à soumettre l’affaire à la Cour
en vue de son règlement par la voie contentieuse.

109. La Cour observera cependant qu’en l’espèce elle n’a pas été saisie
sur la base du paragraphe 1 de l’article 36 du Statut et, par application de

50
322 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

cet article, conformément à la partie XV de la convention des Nations
Unies sur le droit de la mer, relative au règlement des différends surgis-
sant entre les parties à la convention à propos de l’interprétation ou de
l'application de cette dernière. Elle a été saisie sur la base de déclarations
faites en vertu du paragraphe 2 de l’article 36 du Statut, déclarations qui
ne contiennent aucune condition relative à des négociations préalables à
mener dans un délai raisonnable.
Le second moyen du Nigéria ne peut donc être retenu.

110. En sus de ce qui a été avancé par les Parties, la question pourrait
se poser de savoir si, au-delà du point G, le différend entre les Parties a
été défini de manière suffisamment précise pour que la Cour puisse en
être valablement saisie. La Cour observera non seulement que les Parties
n’ont pas soulevé ce point, mais que le Cameroun et le Nigéria ont
entamé des négociations en vue de la fixation de l’ensemble de leur fron-
tière maritime. C’est au cours de ces négociations que la déclaration de
Maroua, relative au tracé de la frontière maritime jusqu’au point G, avait
été arrêtée. Par la suite, cette déclaration a été considérée comme obliga-
toire par le Cameroun, mais non par le Nigéria. Les Parties n’ont pas été
en mesure de se mettre d’accord sur la continuation des négociations au
delà du point G, comme le Cameroun le souhaite. Il en résulte qu’il existe
à ce sujet un différend entre les Parties qui, en définitive et compte tenu
des circonstances de l’espèce, est suffisamment précisé pour pouvoir être
porté devant la Cour.

111. La Cour, par voie de conséquence, rejette la septième exception
préliminaire.

HUITIÈME EXCEPTION PRÉLIMINAIRE

112. La Cour examinera maintenant la huitième et dernière exception
préliminaire présentée par le Nigéria. Selon cette exception, le Nigéria
soutient, dans le contexte de la septième exception préliminaire et aux fins
de compléter celle-ci, que la question de la délimitation maritime met
nécessairement en cause les droits et intérêts d'Etats tiers et que la
demande correspondante est pour ce motif irrecevable.

113. Le Nigéria évoque la configuration particulière du golfe de Guinée
et sa forme concave, le fait que cinq Etats sont riverains de ce golfe et
qu'aucune délimitation n’a été effectuée par voie d’accord entre ces Etats

SI
323 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

pris deux à deux dans la zone en litige. Dans ces conditions, la délimita-
tion des zones maritimes relevant de deux des Etats riverains du golfe
aura nécessairement des incidences directes sur les autres. Le Nigéria sou-
tient aussi que la situation existant entre le Cameroun et le Nigéria est
différente de celle qui était à la base de l’affaire du Différend frontalier
(Burkina Fasol République du Mali) (arrêt, C.J. Recueil 1986, p. 554),
puisque cette affaire concernait une frontiére terrestre pour la délimita-
tion de laquelle les principes applicables sont différents de ceux qui gou-
vernent la délimitation de frontiéres maritimes. L’affaire du Plateau
continental (Jamahiriya arabe libyennel Malte) (requête à fin d’interven-
tion, arrêt, C.I J. Recueil 1984, p. 3) diffère aussi de la présente affaire en
ce sens que les zones auxquelles avaient trait les revendications d’un Etat
tiers (l'Italie) étaient connues; enfin, dans l’affaire du Plateau continental
(Tunisiel Jamahiriya arabe libyenne) (requête à fin d'intervention, arrêt,
CLS. Recueil 1981, p. 3), la Cour s’est bornée à énoncer des principes
applicables à la délimitation du plateau continental dans un contexte
donné sans pour autant tracer une ligne particulière. Le Nigéria recon-
naît qu'en vertu de l’article 59 du Statut les Etats tiers ne sont pas for-
mellement liés par les décisions de la Cour; il soutient néanmoins que la
protection qu'offre l’article 59 du Statut est insuffisante, du fait qu’en
dépit des dispositions de cet article des décisions de la Cour pourraient,
dans certaines situations particulières, avoir à l’évidence des effets juri-
diques et pratiques directs à l’égard d’Etats tiers, ainsi que sur le dévelop-
pement du droit international.

114. Le Cameroun soutient que la délimitation maritime qu’il prie la
Cour de confirmer pour une partie et de déterminer pour une autre
concerne exclusivement les Parties au présent différend. De l’avis du
Cameroun, les intérêts de tous les autres Etats sont préservés par l’ar-
ticle 59 du Statut et par le principe selon lequel toute délimitation entre
deux Etats est res inter alios acta. Se référant à la jurisprudence de la
Cour, le Cameroun soutient que la Cour n’a pas hésité à procéder à des
délimitations maritimes dans des affaires dans lesquelles les droits des
Etats tiers étaient plus clairement en cause qu’ils ne le sont dans la pré-
sente espèce. Le Cameroun estime aussi que la pratique conventionnelle
des Etats confirme qu’une délimitation n’est nullement rendue impossible
par l’existence des intérêts d'Etats voisins.

115. La Cour estime, comme les Parties, que le problème des droits et
des intérêts des Etats tiers ne se pose en l’espèce qu’en ce qui concerne le
prolongement, au-delà du point G, de la frontière maritime vers le large,
tel que le Cameroun le demande. Quant à la section de la frontière mari-
time allant du point G vers la côte jusqu'aux atterrages de la presqu'île de
Bakassi, il est certain qu’un différend est né du fait des revendications
contraires des Parties concernant Bakassi et du fait que la déclaration de
Maroua est considérée comme obligatoire par le Cameroun mais non par
le Nigéria.

Mais ce différend ne met pas en cause les droits et intérêts d’Etats tiers.
Cela tient au fait que l'emplacement géographique du point G est nette-

52
324 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

ment plus proche de la côte continentale du Nigéria et du Cameroun que
ne l’est le tripoint Cameroun-Nigéria-Guinée équatoriale.

116. Ce que la Cour doit examiner au titre de la huitième exception
préliminaire est donc de savoir si le fait de prolonger la frontière mari-
time au-delà du point G mettrait en cause les droits et intérêts d'Etats
tiers, et si cela aurait pour effet d’empêcher la Cour de procéder à un tel
prolongement. La Cour note que la situation géographique des territoires
des autres Etats riverains du golfe de Guinée, et en particulier de la
Guinée équatoriale et de Sao Tomé-et-Principe, démontre qu’en toute
probabilité le prolongement de ia frontière maritime entre les Parties vers
le large au-delà du point G finira par atteindre les zones maritimes dans
lesquelles les droits et intérêts du Cameroun et du Nigéria chevaucheront
ceux d’Etats tiers. Ainsi, les droits et intérêts d’Etats tiers seront, semble-
t-il, touchés si la Cour fait droit à la demande du Cameroun. La Cour
rappelle qu’elle a affirmé «que l’un des principes fondamentaux de son
Statut est qu’elle ne peut trancher un différend entre des Etats sans que
ceux-ci aient consenti à sa juridiction» (Timor oriental ( Portugal c. Aus-
tralie), arrêt, C.J. Recueil 1995, p. 101, par. 26). Toutefois, elle a pré-
cisé dans la même espèce «qu’elle n’est pas nécessairement empêchée de
statuer lorsque l'arrêt qu’il lui est demandé de rendre est susceptible
d’avoir des incidences sur les intérêts juridiques d’un Etat qui n’est pas
partie à l'instance» (ibid, p. 104, par. 34).

De même, dans l’affaire de Certaines terres à phosphates à Nauru
(Nauru c. Australie), elle a suivi la même ligne de pensée:

«toute décision de la Cour sur l’existence ou le contenu de la res-
ponsabilité que Nauru impute à l’Australie pourrait certes avoir des
incidences sur la situation juridique des deux autres Etats concernés,
mais la Cour n’aura pas à se prononcer sur cette situation juridique
pour prendre sa décision sur les griefs formulés par Nauru contre
l'Australie. Par voie de conséquence, la Cour ne peut refuser d’exer-
cer sa juridiction.» (C.I.J. Recueil 1992, p. 261-262, par. 55.)»

La Cour ne saurait donc, en la présente espèce, prendre sa décision sur la
huitième exception préliminaire en la considérant simplement comme une
question préliminaire. Pour pouvoir déterminer quel serait le tracé d’une
frontière maritime prolongée au-delà du point G, en quel lieu et dans
quelle mesure elle se heurterait aux revendications éventuelles d’autres
Etats, et comment l’arrét de la Cour affecterait les droits et intérêts de ces
Etats, il serait nécessaire que la Cour examine la demande du Cameroun
au fond. En même temps, la Cour ne saurait exclure que l’arrêt demandé
par le Cameroun puisse avoir sur les droits et intérêts des Etats tiers une
incidence telle que la Cour serait empêchée de rendre sa décision en
l’absence de ces Etats, auquel cas la huitième exception préliminaire du
Nigéria devrait être retenue, tout au moins en partie. La question de
savoir si ces Etats tiers décideront d’exercer leurs droits à intervention
dans l’instance conformément au Statut reste entière.

117. La Cour conclut que, par voie de conséquence, la huitième excep-

53
325 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

tion préliminaire du Nigéria n’a pas, dans les circonstances de l'espèce,
un caractère exclusivement préliminaire.

x * x

118. Par ces motifs,
La Cour,
1) a) Par quatorze voix contre trois,

Rejette la premiére exception préliminaire;

pour: M. Schwebel, président; MM. Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, M™° Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Weeramantry, vice-président; M. Koroma, juge; M. Ajibola,
juge ad hoc;
b) Par seize voix contre une,

Rejette la deuxième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président;
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
juges; MM. Mbaye, Ajibola, juges ad hoc;

CONTRE: M. Koroma, juge;

c) Par quinze voix contre deux,
Rejette la troisième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président;
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
juges; M. Mbaye, juge ad hoc;

ConTRE: M. Koroma, juge; M. Ajibola, juge ad hoc;

d) Par treize voix contre quatre,

Rejette la quatrième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président; MM. Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
M" Higgins, MM. Kooijmans, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: MM. Oda, Koroma, Parra-Aranguren, juges; M. Ajibola, juge ad
hoc;
e) Par treize voix contre quatre,

Rejette la cinquième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président, MM. Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, M™° Higgins,
MM. Parra-Aranguren, Kooijmans, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: MM. Oda, Koroma,Vereshchetin, juges, M. Ajibola, juge ad hoc;

54
326 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

J) Par quinze voix contre deux,
Rejette la sixième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président;
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Kooïjmans, Rezek,
juges; M. Mbaye, juge ad hoc;

contre: M. Koroma, juge, M. Ajibola, juge ad hoc;

g) Par douze voix contre cinq,
Rejette la septième exception préliminaire;

pour: M. Schwebel, président; M. Weeramantry, vice-président; MM. Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Parra-Aranguren, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: MM. Oda, Koroma, M™ Higgins, M. Kooijmans, juges; M. Aji-
bola, juge ad hoc;

2) Par douze voix contre cinq,

Déclare que la huitième exception préliminaire n’a pas, dans les cir-
constances de l’espèce, un caractère exclusivement préliminaire;
pour: M. Schwebel, président; M. Weeramantry, vice-président; MM. Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Parra-Aranguren, Rezek, juges; M. Mbaye, juge ad hoc;
CONTRE: MM. Oda, Koroma, M™ Higgins, M. Kooijmans, juges; M. Aji-
bola, juge ad hoc;

3) Par quatorze voix contre trois,

Dit qu’elle a compétence, sur la base du paragraphe 2 de l’article 36 du
Statut, pour statuer sur le différend;
pour: M. Schwebel, président; MM. Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, M™° Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Weeramantry, vice-président, M. Koroma, juge; M. Ajibola,
juge ad hoc;

4) Par quatorze voix contre trois,

Dit que la requête déposée par la République du Cameroun le 29 mars
1994, telle qu’amendée par la requête additionnelle du 6 juin 1994, est
recevable.

pour: M. Schwebel, président; MM. Oda, Bedjaoui, Guillaume, Ranjeva,

Herczegh, Shi, Fleischhauer, Vereshchetin, M™° Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Weeramantry, vice-président; M. Koroma, juge; M. Ajibola,

juge ad hoc.

Fait en français et en anglais, le texte francais. faisant foi, au Palais de
la Paix, à La Haye, le onze juin mil neuf cent quatre-vingt-dix-huit, en

55
327 FRONTIÈRE TERRESTRE ET MARITIME (ARRÊT)

trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale du
Nigéria.
Le président,
(Signé) Stephen M. SCHWEBEL.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. ODA, VERESHCHETIN, M™* HicGcins, MM. PARRA-ARANGUREN et
KOoïMaANS, juges, joignent a l’arrêt les exposés de leur opinion indivi-
duelle.

M. WEERAMANTRY, vice-président, M. KoRoMA, juge, et, M. AJIBOLA,
juge ad hoc, joignent à l’arrêt les exposés de leur opinion dissidente.

(Paraphé) S.MS.
(Paraphé) E.V.O.

56
